 SQUARE D COMPANY253ofcompliance.Thisagreementeffectivelysuspended theunion- shop provision, therebylegalizing the contract and makingit a bar as to any new petition.4As we have noted above, theunitof furnituresalesmen soughtby thePetitioner in itsDecember 2petition is inappropriate,and thePetitioner did not seek to represent all the salesmenuntiltheFebruary12hearing.The Boardhas held in ananalogous situation,5wherethe amendment at the hearing"clearly claimeda unit largerand substantially differentfrom thatsought in the original petition," thata contract exe-cuted afterthe filingof the petitionbut beforethe amendmentwas a bar to the proceeding.Here, the alternative contentionat the hearing fora muchlarger,and substantially different,unit constitutes a new claim or petition,which we find to bebarred by the outstandingcontract,assupplemented onDecember 8. Accordingly,we shall dismiss the petition.[The Board dismissed the petition.]4Canada Dry Ginger Ale, incorporated, 97 NLRB 597.The Intervenor came into compliance on December 22, 1952,and the union-security pro-vision thereafter lawfully went into effect The reinstatement of the union-security provisionwas thus in conformity with the Act. Cf. Hughes-VertinLime Company, 104 NLRB 185.5 American Suppliers,Incorporated,98 NLRB692, 694.SQUARE D COMPANYandUNITEDELECTRICAL, RADIO ANDMACHINE WORKERSOF AMERICA (UE), LOCAL 1421,INDEPENDENT.Cases Nos.21-CA-956 and 21-CA-1106.June 2, 1953DECISION AND ORDEROn March 25, 1952,Trial Examiner David F. Doyle issuedhis IntermediateReport in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair laborpractices alleged in the complaint,as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter the GeneralCounsel and the charging Union filed exceptions to the Inter-mediate Report,with supporting briefs.The Respondent filedabrief in support of the Intermediate Report.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and briefs,and entire record in the case, and to the extent not inconsistentwith the findings and conclusions made below,hereby adopts theTrialExaminer's findings,conclusions, and recommendations.1.The complaint in this case,as explicatedby theGeneralCounsel's bill of particulars,alleges a number of violations ofSection 8(a) (5) of the Act, extending over a period starting inMarch 1950 and reaching to November 1951.Before issuance105 NLRB No. 25. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the complaint on October 18, 1951, the Union filed twocharges, the first on November 24, 1950, and the second onMay 8, 1951.As set forth in detail in the Intermediate Report,the Union withdrew the first charge on February 26, 1951, andtheRegional Director approved such withdrawal on March 5.At the hearing the General Counsel offered to prove the com-mission of unfair labor practices during the 6-month periodpreceding November 1950.We agree with the Trial Examiner'sconclusion that because the first charge was effectively with-drawn by the Union, it cannot now serve to support allegationsin the complaint referring to events occurring more than 6months before the filing of the second charge.'Although the Trial Examiner found that the first charge hadbeen effectively extinguished by its withdrawal,he consideredthe possibility that the Respondent's concomitant promise tohold four negotiation conferences with the Union might, as theGeneral Counsel argues, be tantamount to a settlement agree-ment comparable to the usual Board settlements.In keepingwith its promise, the Respondent did meet and confer with theUnion on March 1, 7, 14, and 21. Because of these conferences,the Trial Examiner found that, assuming the promise to meetto have been the same as a conventional settlement agreement,the Re spondent fully carried out such agreement by attending themeetings.He then concluded that because the Respondentfulfilled its promise,the Board may not find the commissionof any unfair labor practices before February 26, 1951, whenthe promise,or alleged settlement agreement,was made. Aswe have held that the withdrawal extinguished the first charge,we find it unnecessary to decide whether or not the subsequentconferences would have satisfactorily effectuated the terms of,the agreement in a situation where a regular Board settlementis executed.We do not regard the withdrawal as a settlementagreement.We therefore do not adopt the Trial Examiner'sopinions and conclusions in this latter respect.We also reject the Trial Examiner's further conclusion thatby its participation in the four March conferences,the Unionwaived all possible earlier unfair labor practices,and that theGeneral Counsel was thereby estopped from alleging any unfairlabor practices preceding those conferences. The statute clearlyaffords aggrieved parties the privilege of charging and provingbefore the Board any unfair labor practices committed duringthe 6-month period before the filing of the charge.In this casethe valid charge on which the complaint rests was filed on May8, 1951. The full period covered by Section 10 (b) of the Acttherefore dates back to November 8, 1950.Neither a union noran employer surrenders the statutory right to complain aboutunfair labor practices by mere participation in negotiationconferences.There is no statutory or logical support for thecontention that an effort to achieve stable and peaceful con-tractual relations subjects a party to the loss of administrativeremedies.Indeed,the Trial Examiner would in effect penalizea party to collective bargaining for engaging in the very peace-IOlinIndustries, Inc , 97 NLRB 130. SQUARE D COMPANY255ful efforts to resolve labor disputes which it is the statedpurposeof the Act to encourage.2.The negotiation conferences between the Respondent andtheUE, which are here being considered, started in March1950 and ceased in June 1951. One of the major specificationsof the complaint is that between November 16, 1950, and March1,1951, the Respondent unlawfully refused to meet with theUnion's representatives.We do not agree with the TrialExaminer's conclusion that the Respondent's admitted refusalto deal with the Union during this period was excusable. On thisissue the pertinent facts are as follows:,It is not disputed that on October 11, 1950, when the partieslast met before the period in question, the Union was, as it hadbeen for many years, the exclusive bargaining agent of theRespondent's employees. That conference ended, as all others,inconclusively.On October 25, 1950, the International Brotherhood of Elec-trical Workers and the International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL,informed the Respondent by letter that they claimed to representits employees, and threatened to picket the Respondent's plantif it negotiated further with the UE. On November 14, although20 days had passed after these naked claims and no supportingpetitions had been filed, the Respondent advised the FederalMediation and Conciliation Service (which by this time had begunto assist the parties to reach a contract) that because of therival unions' claims and the threat to picket the plant, theRespondent did not believe it wise to arrange any furthermeetings with the UE until "the atmosphere had cleared." OnNovember 16 the Union requested furthermeetingsdirectly ofthe Respondent, and insisted that the rival claims did not justifythe Respondent's refusal to continue the bargaining conferencesbecause the claims had not been followed by petitions within 10days.Four days later, Burns, the Respondent's personnelmanager, spoke to the Union's chief steward in the plant aboutthe request to resume bargaining and told him that "he did notknow whether or not the IBEW claim was valid or not. But sincethey had threatened us with a picket line . . . we wouldn't takea chance until we were sure on it." On November 24, 1950,the Union filedan 8 (a) (5) charge (Case No. 21-CA-956). Theparties never met again until after the Board's Regional Office,having investigated this charge, advised the Respondent that acomplaint would issue.The Respondent then asked for time in which to endeavor torestore bargaining with the Union, and as a result it met withunion representatives again on February 26, 1951, when theparties agreed to a withdrawal of the charge, and scheduledthe four negotiation conferences discussed above.In recommending dismissal of this allegation, the TrialExaminer rests on two conclusions of law which, on Boardprecedent, are clearly erroneous. Contrary to his conclusion,naked rival claims to representation, unsupported by subsequentpetitions or any other evidence of substance for a period aslong as more than 20 days, do not relieve an employer of the 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDstatutory obligation to bargain with the established majorityrepresentative.? Similarly, the filing of charges does not excusean employer's refusal to bargain.'The Trial Examiner supports his dismissal of this specificcharge on two other grounds which are equally untenable. Hefinds that the parties had reachedan impassein their negotia-tions, and that therefore the Respondent was justified in refusingtomeet further. The record shows that the parties were bar-gaining "hard," but it does not support the finding that theparties had reached an impasse. Nor did the Respondent thenadvance such an assertion in justification of its refusal to meet.The Trial Examiner's final ground, that because the Union metwith the Respondent in subsequent bargaining it precluded itselffrom complaining of the earlier admitted refusals to meet, wehave already considered and rejected.The only question that remains on this aspect of the case,then, is whether the refusal to meet with the Union during thisperiod was grounded on any good-faith doubt of the Union'smajority.The Respondent did not then question the UE'smajority status. Rather, it gave as the ground for its refusalthe fear of picketing by other unions. As the Board has held,the threat of economic reprisal does not excuse the commissionof unfair labor practices.4 These facts, coupled with the totalabsence of any proof of substance to the rival claims and theRespondent's willingness to deal with the UE once the chargewas withdrawn, are persuasive evidence that its denial of theUnion's request for meetings was in fact an act of bad faith.Moreover, the Respondent did not choose to file a petition forrepresentation with the Regional Office, a simple way to "clearthe atmosphere." On all the facts, therefore, we find that byrefusing to meet with the Union from November 16, 1950,through February 1951 the Respondent violated Section 8 (a) (5)and (1) of the Act independently of any other element of the case.3.A specific act of the Respondent, also alleged to be anindependent violation of Section 8 (a) (5), was its unilateralinstitution of a pension plan in the Los Angeles plant. TheRespondent put the pension in effect on January 1, 1951, in themiddle of the 4-month period discussed above, during which itwas refusing unlawfully to meet with the Union at all. We do notagreewith the Trial Examiner's conclusion that this conductwas entirely proper.There has never been a pension plan at the Los Angelesplant.The earliest reference to pensions shown in the recordis found in the December 1949 supplemental agreement betweentheRespondent and the UE. This contract provided "thiscompany is now studying the various pension plans, and, whenthecompany policy has been determined, this office will beprepared to discuss the pension plans or the equivalent with2See William Penn, 93 NLRB 1104, and General Electric X-Ray, 67 NLRB 997.3United Shoe Company, 96 NLRB 1309, 1327; Dealers Engine Rebuilders, 95 NLRB 1009,and UnionManufacturingCompany, 95 NLRB 792.4See Printz Leather Co., 94 NLRB 1312, 1327; H. Milton Newman, 85 NLRB 725. SQUARE D COMPANY257each bargaining unit." It then appears that the matter ofpensions was discussed at several of the bargaining conferencesafter the last contract was terminated.The Union asked forsome form of pension benefit.At the July 6, 1950, meeting, theRespondent said that it was"not prepared at this time todiscuss it,"and when the Union asked why the plan in effectat the Respondent'sDetroit plant could not be used in LosAngeles, the Respondent answered,"we are not basing anyof the things we do on what Detroit does..."Again at theAugust 23 meeting the Respondent said that it was working ona plan, and explained that"the length of time required to workout the details of the pension plan was due to the complicatedstatistical data involved such as the number...employed in thevarious age groups over the past 10 years, and the compilationof actuarial figures from this data. . . ."The first and only mention of the plan later instituted by theRespondent occurred at the meeting of October 11, 1950. Herethe Respondent submitted its plan to the Union. Because MissPage, who made minutes of all the other meetings,was notavailable that day, no written record was kept of this confer-ence.Elconin, the Union's principal negotiator, testified thatthe plan was presented at this meeting,that the Union askedfor time to study it and that Respondent'srepresentativesagreed to discuss the plan at a future meeting, that they saidthey wanted it in effect as soon as possible but that no specificdate was mentioned for its adoption.Burns, the Respondent'spersonnel manager, also testified that at this meeting the planwas discussed,and added that "to the best of my knowledgewe had told the Union at that time, as I remember,we wishedtoput the plan into effect the first of the year."He alsotestified that he did not recall any expression by the unionrepresentatives for or against the proposed effective date.On October 17, 1950, the Union issued a bulletin to itsmembers entitled"Company submits pension plan," in whichit took the position that there were various weaknesses in theplan and called a union meeting to consider it. As stated above,following the bare, and never restated,claims of the IBEW andthe Teamsters,the Respondent refused to meet with the Unionagain.There were no other conferences until February 26,1951, after charges had been filed.On these facts and on the entire record it is clear that theRespondent's action in putting the plan in effect was completelyunilateral and bypassed the recognized exclusive bargainingagent.The record does not support the Trial Examiner'sfinding that the Respondent did not act unilaterally. Thetestimony of Elconin and Burns as to the conference of October11 is substantially not in disagreement.Burns admitted thathe could not recall any expression by the Union for or againstany proposed effective date for the plan.Indeed, it is not clearthat he specified January 1 as the date which the Respondentdesired, for his testimony is couched in terms of "to the bestofmy knowledge,"and "as I remember."Certainly, histestimony,which the Trial Examiner properly credited, doesnot even suggest that the Union agreed either to the plan or to 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDa set date for its adoption. The Respondent's refusal afterOctober 11 to hold any meetings with the Union made it im-possible for the latter thereafter to express any positionrespecting the plan.Our conclusion that the Union did not agree to the plan alsorests on documentary evidence--its authenticity not attacked bytheRespondent. This is the Union's call to the employees onOctober 17 to discuss the weaknesses of the plan. We seenothing in this written announcement to support the TrialExaminer's construction of it as an acceptance of the plan andas announcement of a victory achieved by the Union in collectivebargaining on behalf of the employees.%The TrialExaminer also based his dismissal of this allega-tion on the alternative, and completely inconsistent ground, thatthe parties had reached an impasse. Like the finding that theRespondent did not act unilaterally, this second view is equallyuntenable in the light of the evidence set forth above. TheRespondent's pension plan was discussed at only one meeting.The Respondent submitted it and the Union was to consider itand respond later. Negotiations then broke down and a chargewas filed, not because of any disagreement respecting thepension plan, but because the Respondent unlawfully refused tomeet with the Union at all.The court of appeals decision in the Bradley WashfountainCo. case,' on which the Trial Examiner relies exclusively, isin all material respects inapposite here. In that case not onlyhad the union rejected the employer's wage increase offer, butthe employer continued to recognize and deal with the uniondespite its unilateral action. The Respondent, on the contrary,not only ignored the Union by denying it any opportunity to takea position respecting the pension proposal, but during the sameperiod refused to confer with its representatives.For these various reasons, we find, contrary to the TrialExaminer, that by unilaterally instituting its pension plan onJanuary 1, 1951, the Respondent committed an independentviolation of Section 8 (a) (5) and (1) of the Act.74.The last contract between the Respondent and Union wasterminated as of April 13, 1950. Up to that time, and for anumber of years, grievances in the plant had been processedin accordance with set procedures established by contract.Because theUnion had chosen to cancel the lastagreement, theRespondent took the position that thereafter, and until a newagreement might be made, it was no longer obligated to followthegrievance procedure last agreed upon. The complaint5 The pertinentlanguageof this announcement read: "last week, the management submitteda proposed pension plan ...your committee analyzed and compared the proposed plan with theDetroit pension plan. The plan proposed locally has many basic weaknesses. At a meeting soonto be announced, your committee will analyze these weaknesses and present NO facts inconnection with the Company's proposal. " (Emphasis in original.)6192F. 2d 144 (C. A. 7), reversing 89 NLRB 1662.7 General Motors Corporation, 81 NLRB 779; Inland Steel v. N. L. R B., 170 F. 2d 247 (C. A.7), affirmed on certiorari 339 U.S. 382, enforcing 77 NLRB 1. SQUARE D COMPANY259alleges, however, that from that date on the Respondent not onlyrefused to honor the old procedures, but also refused torecognize the union stewards in the plant, or to permit them toparticipate in the handling of employee grievances at theirearlier stages. By such conduct then the Respondent unlawfullydenied the Union the representative status to which, as exclusivebargaining agent, it was entitled. The Trial Examiner foundthat the evidence did not support this allegation. We do notagree.As is true with respect to many other elements of this case,the positions of the parties, as well as their conduct throughoutthe long period of conferences, is shown primarily by the writtenminutes of the meetings, received in evidence. The followingexcerpts from these minutes clearly reveal the Respondent'sdetermined attitude on the subject of steward participation ingrievances, and consequently show what its conduct during theperiod in question must have been.At a meeting on April 10, 1950', just a few days before theeffective date of cancellation of the old contract, the Re-spondent's representative said:... When this contract was no longer in effect and untilsuch time as they bargain on a new one, the Company feltthat no union meetings of employees who were not reportingfor work should be allowed on company property withoutsecuring the consent of management. Mr. Elconin askedthat this be repeated, and Mr. Miller explained that afternext Friday there will be no more shop committee, no morestewards, and no more union meetings to be held oncompany property unless permission is first secured frommanagement.The minutes of the April 25 meeting contain the following:...Mr. Elconin [union representative] said, the Companyis acting as if the Unionisnolonger recognized here--theyhave told the people the shop stewards are no longer to berecognized as such, .. .Mr. Burns replied that the only purpose of the shopcommittee is to administer the contract, and the contractno longer existed since the Union had cancelled it.When the Union cancelled their contract with thisCompany, Mr. Miller [Respondent's representative'],_added,in his opinion their status became the same as if they hadwon an election in the shop and were just beginningnegotiations.Mr. Elconin felt that ... the only sensible procedurewas to continue to recognize the shop stewards in thematter of handling grievances.Mr. Miller thought this was a rather one-sided deal andthe Company definitely could not agree to it. 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDMr. Elconin...said,"You havetold thepeople theshop committee no longer exists."The Companymaintained that the shop committee nowexists only for the purpose of negotiating,and Mr. Millersaid the Company was perfectly willing to listen to anygrievancesindividually;whereupon Mr. Elconin said, "Weare going to process grievances."The Companyagain stated thatthey wouldlisten to anygrievancesindividually.Again at the July 6 meeting:In [the Union's]opinion,the Company had committedsome acts which could well be considered unfair laborpractices...(1) the Company has shown an unfair attitudetoward the shop stewards.To this Mr.Miller replied that,since there was no longer a contract in existence theCompany did not feel that they could recognize the shopstewards as such.As the meetings continued,the parties debated their con-flicting grievance procedure proposals for a new contract. Insubstance,the Union wanted its stewards to participate in thefirstor second stage of grievances,while the Respondentinsisted that they should not participate in those low-levelgrievances.In support of its position,the Respondent pointedto the fact that during negotiations matters had proceededsmoothly in the plant.The statement by the Respondent'srepresentative on this point at the August 23, 1950, meeting,in effect an admission that stewards were not then being per-mitted to function, reads as follows:... during the past few months,grievances had beenhandled and satisfactorily settled in this manner, and itwas not necessary to have the shop steward or shopcommittee present until the third step had been reached.On these pertinent excerpts from the minutes, and on theentire record, we are convinced that the Respondent made itclear to the union representatives during negotiating meetingsthat it would not permit stewards to participate in the ordinarygrievances of the employees.It is now well established that anemployermay not unlawfully deny this privilege of repre-sentation in grievances to the chosen majority representativeof the employees.sIt is true,as Burns testified,that during the 6-month periodpreceding the charge the Union made no attempt to representgrieving employees in defiance of the Respondent's declared8 Bethlehem Steel Co , Shipbuilding Division,89 NLRB 364.See, also, Section 9 (a) of the Act,which provides in pertinent part, that employees may ap-peal to the employer directly"Provided..That the bargaining representative has been givenopportunity to be present at such adjustment." SQUARE D COMPANY2 61prohibiting policy. In view oftheadamant insistence of theRespondent'srepresentatives in the conferences,the Unionwas not required to testthe finalityof the Respondent'sdetermination in order later to prove its existence.It suffices,as proof of this particular allegation of the case,that therecord affirmatively establishes the Respondent'sunlawfulrefusal,in this respect,toaccord to the Union the repre-sentative status which under the Act it was obligated to grant.9Accordingly, unlike the Trial Examiner, we find that by itsrefusal to permit union stewards to represent employees ingrievances from November 8, 1950, and thereafter,the Re-spondent violated Section 8(a) (5) and(1) of the Act.5.During the last 12 months of the abortive negotiations,theRespondent persistently demanded a contract clause pro-viding that,at the Respondent's choice, all representatives ofthe Union,from international representatives down to stewards,must sign affidavits disavowing communistic affiliations orbeliefs, as a prerequisite for dealing with the Respondent. Thecomplaint alleges that the Respondent refused to make anycontract without this clause and by such adamant insistencecommitted an independent violation of Section 8 (a) (5).The Respondent asserts that it did not insist upon inclusionof this clause as a condition to signing a contract.It alsodefends on the ground that it could lawfully insist upon theprovision to the point of impasse.The Trial Examiner concluded that in the particular circum-stances of this case the Respondent had a right to require thedisputed affidavits of all union representatives,and he thereforerecommended dismissal of this allegation of the complaint.Apparently for this reason, he considered it unnecessary todecide and made no finding as to the subsidiary question ofwhether there was unyielding insistenceby theRespondent.The Respondent first advanced the non-Communist affidavitproposal at the meeting of May 10, 1950.10 The minutes ofthe subsequent meetings reveal repeated and extensive heatedarguments on the subject.Themost significant excerptsindicativeof the Respondent'sabsolute insistence on thisclause start in the August 23 meeting,when,during a lengthydiscussion of the clause,the Respondent said that it"could notagree to leave out any of it,"and "I think we're going to keep9Relection, on credibility grounds, of the testimony of Gerardo that he attempted to repre-sent a complaining employee and was denied the privilege by company officials, is not evidencethat the Respondent in fact permitted such activity10 The proposal read as follows: "The Company may require a non-Communist affidavit fromany individual or individuals, claiming to represent the Union in any capacity beforerecognizingsuch individual as a representative of the Union. The Company may refuse to confer, meetwith,or bargain with any such person or persons who decline to furnish such affidavit oraffidavitsSuch affidavit shall affirm that the individual is not a member of the CommunistParty or affiliated with such party and that he does not believe in and is not a member of orsupports any organization that believes in or teaches the overthrow of the United States Gov-ernment by force or by any illegal or unconstitutional methods."The only change in the proposal during theextended neogitations was a similar requirementadded with respect to company representatives. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat section."At the September 13, 1950, meeting the Re-spondent tried"tomake clear the reason for [its] insistenceon the inclusion of this paragraph."Again, on April 2, 1951, theRespondent included the non-Communist affidavit proposalamong those concerning which the Union would have to changeits position before an agreement was reached,saying that thesearticles "were the 'basic articles'on which they felt they wouldnot change their position."Finally, at the April 16, 1951,meeting, the Respondent said that a union counterproposal of ahortatory statement indicating adherence to the Constitutiongenerally was not sufficient,-and that"in view of the factsbrought out there, the Company would...have to insist thatthe Union and all its officers and/or representatives...shall^o the satisfaction of the Company establish their freedom fromCommunist activities...."When asked by the Union whether..you are saying you won't sign the contract with us unless youget this," the Respondent replied,"that is what they said,"and "that it was a basic condition with them."Against this clear proof of the Respondent's adamant in-sistence respecting the affidavits,its contention now that itwas always willing to bargain away the proposed clause isunpersuasive.The record does show that on several occasionsit invited the Union to offer counterproposals,provided theymatched the Respondent's concept of the limitations that shouldbe imposed on the bargaining representatives.Every unionproposal was rejected.The Respondent also pointed to the factthat at the June 5, 1951, meeting,the last between the parties,itsaid that none of its proposals was important enough to holdup agreement, and that it also suggested the same affidavits forcompany representatives.The June statement,referring generally to the great numberof disagreements of the past--including many economic mat-ters--and made after a year of unwaivering insistence upon theaffidavits,serves little to offset the direct evidence set forthabove.In any event,itwas made after the final charge wasfiled. The offer to have the Respondent's officers sign affidavitsis, of course, no indication that the Respondent thereby relentedin its own demand.Assuming,for the moment, that the Respondent was disposedto sign a contract with the Union at all,we find, on the foregoingfacts and upon the record as a whole,that it would not havesigned any agreement without the non-Communist affidavitclause upon which it insisted throughout the conferences.Itisclear that the affidavits in question were broader inscope than those provided for in Section 9 (h) of the Act, andthat the Respondent'sdemand in effect extended the filingrequirements of that section to all union representatives--highand low.It is not disputed that the clause imposed upon themajority representative freely selected by the employees animpediment in excess of any provision of the statute.Indeed,the Respondent's purported reason for urging it was preciselyto impose such further restrictions. SQUARE D COMPANY263Itisnow well-establishedlaw that an employer may notcurtail the rightof employees to select a bargaining repre-sentativeof theirown choosingby imposingimpediments ontheir union's bargaining activities,except to the extent specifi-callypermittedby the Act.11 This basicprinciple has beenappliednot onlyto attempted restraints bearing no relationshipto any statutory concepts,but also to attempts to extend thoselimitationswhich the Act imposes.12 In view of the clearprinciple emerging from thesecases, which the TrialExaminerrecognizes,we find thatthe Respondenthere couldnot lawfullyinsist upon the clause inquestion,and that byso doing itviolated Section 8(a) (5) and(1) of the Act.We do not agreewith the TrialExaminer's conclusion thatthe Respondent's conduct,as revealedby the entirerecord inthis case,warrants a deviation from the general rule set forthabove. Atthe hearing it defended the earlier insistence upon theaffidavitclause as a bona fide attempt to protect the employeesand the plant from communistinfluence. One ofthe assertedbases for this alleged concernwas the tardycompliance withthe filingrequirementsof the Act by the Unionwhile it wasaffiliated with the Congressof IndustrialOrganizations. How-ever,in 1949,when, becauseof the Union's noncompliance, theAct explicitly withheldour administrative process from itas ameans to prove its majority status,it was theRespondent itselfwhich assistedthe Unionto evade thestatutory disability byholdinga private election for its solebenefit.The otherprincipal reason urgedby the Respondent at thehearing was the fact thatthe CIOhad expelledthe Unionbecauseof its Communist reputation.And yet, after theexpulsion, thisRespondent negotiated and executed an agreementwith theUnion,and even offered to reinstate the old contract as acompromisefor the Union'snew economicdemands. Andfinally, a thirdfactorurged bytheRespondent as promptingitsaffidavit proposal was a speech madeby Elconin, theUnion's chiefnegotiator,at a meeting reported in the localnewspapers as "leftist."Significantly,however,the speech wasmade a year after the Respondentsubmittedthe clause to theUnion.Due consideration of these factscan lead onlyto theconclu-sionthattheRespondent was notactuallymotivated by anybona fide concern over the Union's left-wing reputation. Thepatent deviousness of its sudden reasons, viewedin the light ofthe other specific and independent violationsof the Act by the"The Oliver Corporation,74 NLRB483(limitationoncomposition of bargaining committee);IBSMfg Co., et al.,96 NLRB 1269(posting of performance bond);Consumer Lumber andVeneer, 63 NLRB 17, and Dalton Telephone Co. v. N: L. R. B. 187 F. 2d 811, cert. denied 392U. S. 824(compliance with State registration statutes);see also Hill v. Florida,325 U. S.538 (requiring license of union business agents).i2Standard Generator Service Company of Missorui,90 NLRB 790. In this case the Boardfound that the employer evidenced its bad faith and thereby violated Section 8 (a) (5) by insist-ing upon"inclusion of broad political and economic pledges" in the proposed contract. Seealso United Electrical Radio & Machine Workers v. Paul M Herzog,110 F. Supp 220 (D. C ,D. C.).291555 0 - 54 - 18 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentfound herein,convincesus that itwas motivated,in its proposal of and insistenceupon this clause, bya desirenever to reach agreementwith the Union, rather than by whatwe agree wouldbe a commendabledesire tocombat subversiveinfluences.We are not here called upon to decide the general merits ofsuch a defenseif it werein fact founded upon securityconsid-erations.In anothercase we mightwell entertainan argumentthat, in view ofthe asserted relativeineffectiveness of Section9 (h) today, it would notbe unreasonablefor an employer, whowas otherwise bargaining in good faith,to insist uponan affi-davit clause of this typeas a measure of self-protection, in asituationwhere thestatute couldnot helpmuch against suspectunions.Careful considerationand great weight would also begivenby this Boardto an employer's refusalfinally toexecutean agreement,after good-faith negotiations with union repre-sentatives,if the refusal stemmed from a Defense Departmentdirective based on securityfactors.This case,however, is notof such a character. As our findings above establish, theRespondent's insistence on the non-Communist affidavits canscarcelybe said to have arisensolely fromadesire to protecteither its plant or its employees;the numerousother unfairlabor practicesof theRespondent that do not relate to plantprotection,and the unpersuasive reasons advanced at thehearing as justifying the proposal,negate any such inference.Instead, the entire record presents a picture of anemployerseeking to avoid its responsibilities under the statute, attemptingtoundermine a union, and determinedto avoidreachingagreementwith it.We find, accordingly, contrary to the TrialExaminer, thatthisRespondentviolatedSection 8(a) (5) and(1) of the Act byinsisting upon the non-Communist affidavitclause under thecircumstances present here.6.In additionto the specific violations of Section 8 (a) (5)discussedabove,the complaint also calls attention to certainother aspects of the Respondent'sconduct throughout theconferences as being at least indicativeof bad-faithbargaining,and alleges that the Respondent was at all times determinedunlawfullyto deny bargaining rights tothe Union. The TrialExaminer was of the opinionthat the Respondentalways bar-gained in good faith,and, althoughhe consideredeach of theseparate items ofthe billof particulars,he found that therewas no evidenceof bad faith in any of them.As we have already found thatthe Respondentknowinglybreacheditsstatutory obligation to bargain in several re-spects--someof them clearlydemonstrating its unlawfulintent--no useful purpose would be servedby consideringeach of theremaining allegationsof the complaint. As tosome of themwe mightwell agreewith the Trial Examiner.For example,he found that the Respondent's continuance ofa cost-of-livingbonus plan, instituted at a time now protectedby Section 10 (b) of the Act, was not unlawfuldespite theEmployer'sobligation to bargainwith the Union. In ordinary SQUARE D COMPANY265circumstances this ruling would be correct.However, in thelight of the unlawful frame of mind revealed by other conductof the Respondent,itmay well be that those same raises weregranted in furtherance of an overall illegal intent. The sameistrue about the Respondent'sdelay in setting conferencedates, its inconsistent arguments,and its complete reversalof position respecting reinstatement of the old contract terms.Indeed, it is possible that had the Trial Examiner reached thecorrect conclusion with respect to those allegations which wehave considered at length,he might himself have seen evidenceof bad faith in other conduct and statements of the Respondent'srepresentatives.We are satisfied upon the entire record that at no time duringthe long period of futile conferences did the Respondent ap-proach the negotiations with an open mind in an honest attemptto reach agreement with the Union. As early as October 1950itgranted a cost-of-living bonus to all employees beforeadvising the Union of the amount of money involved or givingitan opportunity to accept or reject the offer."We make nounfair labor practice finding with respect to this raise, but wenote the Respondent'sunilateral action preceding the Section10 (b) period.14Thereafter the Respondent's intent to bypass the Union, todiscredit it, and to avoid making any contract is clearly shownby its unilateral institution of the pension plan, refusal torecognize stewards in the plant,refusal to meet with the Unionfor a protracted period, and bad-faith insistence upon affidavitsintended to disqualify all union representatives. In these cir-cumstances,we find it unnecessary to consider any other al-legation of the complaint.Without adopting or rejectingthe TrialExaminer'smany other detailed findings,we find that theRespondent failed to meet the standards of good-faith bargainingrequiredby the Actand therefore violated Section 8(a) (5) and(1) thereof.7.At the hearing the Respondent contended that the Unionhad lost its majority status,but the record does not showwhether this contention was urged as a defense to any of therefusal-to-bargain allegations,or to avoid a future obligationto recognizetheUnionas bargainingagent. Theassertionrestsprimarily upon an employee petitioncirculated byemployee Flores in March 1951,in which more than 60 percentof the employees expressed a desire for an election. TheRespondent met with the Union a number of times thereafter,and it admits that it never questioned the Union's authority,before the hearing, on this ground.Indeed, the only time theRespondent made any issue of its statutory obligationto recog-l3 The Trial Examiner erroneously reported that this bonus plan had been discussed with theUnion and that an impasse had been reached on the wage issue The record shows only, and wefind, that the Respondent offered the Union a single package bonus plan (with amounts yet tobe decided) to meet all wage demands, that the Union agreed to consider it and to reply later,that the Respondent promised to advise the Union of the amounts involved, and that it thenproceeded to grant the raise to the employees before telling the Union how much was involvedand before the Union could respond at all on the proposal14N. L. R. B v. General Shoe Corp , 192 F. 2d 504 (C. A 6). enforcing 90 NLRB 1330, certdenied 343 U.S. 904. 266DECISIONSOF NATIONAL LABOR RELATIONS BOARDnize the Union was on November 14, 1950, 3 weeks after re-ceiving the naked and never substantiated rival claims of theIBEW and the Teamsters.The Union'smajority,firmly established before the firstconference in January 1950,and presumptively continuingthroughout the entire period of meetings, is plain. It wasoriginally certified by the Board back in 1943, while affiliatedwith the CIO.The Union'sauthority was reaffirmed in 1948,when it won an election conducted under the Respondent's ownauspices by a vote of 129 to 4. Throughout this long period ithas enjoyed successive collective-bargainingcontracts.In view of the serious unfair labor practices committed bythe Respondent before March 1951,the Flores petition--evenassuming that it could in other circumstances be deemed torebut the presumption of continuing majority is --cannot nowserve as proof of loss of majority. By unlawfully-ignoring anddiscrediting the Union,and thereby necessarily coercing theemployees in their union sympathies,the Respondent made itimpossible later to appraise their true sentiments towards theUnion as a bargaining agent.is We therefore reject the TrialExaminer's finding that after March 26, 1951, the Union nolonger represented a majority of the employees here involved.Nor is the Trial Examiner's findings of loss of majoritystrengthened,as he says,by the fact that on July 11, 1951, 2months after the final charge was filed, the United AutomobileWorkers of America, CIO,filed a representation petition withthe Board supported by a majority of authorization cards. Bythat time the Respondent's unremedied unfair labor practicesprecluded any reliable and untrammeled expression of choiceby the employees as to their choice of bargaining representative.8. In partial support of their request for reversal of theTrial Examiner,both the General Counsel and the Union chargethat in his report of the case and in his consideration of themany issues,the Trial Examiner revealed a prejudicial biasagainst them. In major part,this contention rests on the factsthat the Intermediate Report contains a number of inaccuracies,some misstatements of fact,and several material omissions,and that, as we have already explained,the Trial Examinermisconceived the law in a number of instances.Although it is true that the Intermediate Report revealsmany errors of fact"and of law, we cannot say that mistakes',Superior Engravinggg Company, 83 NLRB 21516N L. R. B v, Franks Brothers Co , 321 U S 702.17We have already corrected those errors of the Trial Examiner whicc, are material tothe complaint allegations discussed above lie was also in error in stating that the minutesof the October 11, 1950, meeting do not support Elconin's testimony that at that time he pro-tested the Respondent's unilateral institution of a cost-of- living bonus; no minutes were madeof that meeting. The minutes of the April 2, 1951, meeting show that Elconin said the Re-spondent was bargaining "hard." The Trial Examiner explicitly discredits Elconin's denialof this statement, but nowhere in the record did Elconui make such a denial The Trial Exam-iner also erroneously reported that the May 7 meeting adjourned because of a misunder-standing among the union committeemen; instead the minutes show that the Union wished tocontinue the meeting, but the Respondent flatly refused to do soThere are a number of other minor errors in the Intermediate Report. However, because adetailed appraisal of the other allegations of the complaint could in no event alter our finalconclusion and remedial order. we find it unnecessary to correct each of them SQUARE D COMPANY267are proof of bias. Nor do we believe that the Trial Examiner'srefusal to credit some of the General Counsel's witnesses, andhis consistent disagreement with the many contentions made insupport of the complaint, necessarily reflect a predeterminedjudgment against the prosecution.All things considered, webelieve that the general charge of bias and prejudice has notbeen sustained.We do, however, agree with the General Counsel'sinsistencethat the record in this case affords no bias whatever for theTrial Examiner's gratuitous comment that the General Coun-sel's entire prosecution was carried on in bad faith. On thecontrary, the many intentional violations of the Act by the Re-spondent established by the evidence adduced at the hearingattest tothe diligence and integrity of the General Counsel andthe Regional Office staff. The Trial Examiner found fault par-ticularly with the General Counsel's contention that the Re-spondent could not lawfully refuse to meet with the union repre-sentatives during the short period immediately after issuanceof the complaint and before trial of this case.There is amplesupport in past Board decisions for this position of the GeneralCounsel." If in this instance we make no specific finding re-specting this particular allegation, it is only because, in viewof the long period of time covered by the charge and the manycomplex issues involved,theRespondent's representativescould normally require that immediate period to prepare theirdefense. In any event, a possible error in judgment or as to thelaw could no more justify criticism of the General Counsel thanthe numerous mistakes of the Trial Examiner warrant a chargeof bias against him.Accordingly, we reject every implication that the case wasnot prosecuted in good faith by the General Counsel. We alsoreject specifically the TrialExaminer'sfinding that the Unionfiled its charge on May 8, 1951, for the purpose of obtainingdismissalof the UAW-CIO's representation petition, which wasnot filed until 2 months later.The Effect of the Unfair Labor Practices Upon CommerceThe activities of the Respondent set forth herein, occurring inconnection with the operations of the Respondent, have a close,intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend tolead to labor disputes bur-dening and obstructing commerce and the free flow thereof.THE REMEDYHaving found that the Respondent has engaged in the unfairlabor practices set forth above,we shall order that it ceaseand desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that the Respondent refused to bargaincollectivelywith the Union as the representative of its em-l8See cases cited in footnote 3, supra 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in an appropriate unit. Accordingly, we shall order theRespondent to bargain collectively with the Union as the ex-clusive bargaining representative of the employees in the ap-propriate unit with respect to rates of pay, wages, hours ofemployment, and other terms or conditions of employment, andif an understanding is reached, embody such understanding in asigned agreement.The violations of the Act which the Respondent committedare presuasively related to other unfair labor practices pro-scribed by the Act, and the danger of their commission in thefuture is to be anticipated from the Respondent's conduct inthe past. The preventive purposes of the Act will be thwartedunless our order is coextensive with the threat. In order,therefore, to make more effective the interdependentguaran-tees of Section 7, to prevent a recurrence of unfair labor prac-tices, and thereby minimize industrial strife which burdens andobstructs commerce, and thus effectuate the polices of the Act,we shall order the Respondent to cease and desist from in-fringing in any manner upon the rights guaranteed in Section 7of the Act.CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America(UE), Local 1421, Independent, is a labor organization admittingto membership employees of the Respondent.2.All production and maintenance employees of the Re-spondent at its 4335 Valley Boulevard, Los Angeles, California,plant, including warehousemen, watchmen, and janitors, butexcluding executives, administrative employees, clerks, officeemployees,engineers,draftsmen,research employees, ex-perimental employees, salesmen, outside employees, truck-drivers, andsupervisorsas defined in the Act, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.United Electrical, Radio and Machine Workers of America(UE),Local 1421, Independent, is now, and during all timesmaterialhasbeen, the exclusive representative of all the em-ployees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of theAct.4.By refusing to bargain collectively with United Electrical,Radio and Machine Workers of America (UE), Local 1421, In-dependent, as the exclusive representative of its employees inthe aforesaid appropriate unit, the Respondent has engaged inunfair labor practices within the meaning of Section 8 (a) (5)and (1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section 2(6) and (7) of the Act. SQUARE D COMPANY269ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that Square D Company, LosAngeles,California,itsofficers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with United Electrical,Radio and Machine Workers of America(UE), Local 1421,Independent,as the exclusive bargaining representative of allproduction and maintenance employees of Respondent at its4335 Valley Boulevard,Los Angeles, California,plant, includingwarehousemen,watchmen,and janitors,but excluding execu-tives, administrative employees,clerks, office employees,engineers,draftsmen,research employees,experimental em-ployees, salesmen,outside employees,truckdrivers,and super-visors as defined in the Act,with respect to rates of pay,wages,hours of employment,and other conditions of employment.(b) Taking any unilateral action in derogation of the aforesaidUnion's right to act as the exclusive representative of suchemployees,with respect to any matter properly subject to thecollective-bargaining process.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistUnited Electrical,Radio and Machine Workers of America (UE),Local 1421,Independent,or any other labor organization, tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, andto refrain from any or all of such activities except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3)of the Act, as guaranteedin Section 7 thereof.(d) Interfering,in any other manner, with the efforts of theUnion to bargain collectively with it, onbehalf of the employeesin the aforesaid appropriate unit, as their exclusive bargainingagent.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Upon request,bargain collectively with United Electrical,Radio and Machine Workers of America(UE), Local 1421,Independent,as the exclusive bargaining representative of theemployees in the aforesaid bargaining unit,with respect to ratesof pay, wages,hours of employment,and other conditions ofemployment and, if an understanding is reached,embody suchunderstanding in a signed agreement. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its plant in Los Angeles,California,copies ofthe notice attached hereto and marked"Appendix A." i9 Copiesof such notice, to be furnished by the Regional Director for theTwenty-firstRegion(Los Angeles,California),shall afterbeing duly signed by the Respondent's representative,be postedby the Respondent immediately upon receipt thereof,and main-tained by it for a period of sixty(60) consecutive days there-after in conspicuous places,including all places where noticesto employees customarily are posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for the Twenty-first Region,in writing,ten (10)days from date of this Order what steps theRespondent has taken to comply herewith.19 in the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard,and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat :WE WILL,upon request,bargain with United Electrical,Radio and Machine Workers of America(UE), Local 1421,Independent,as the exclusive representative of all em-ployees in the bargaining unit described below with respecttowages, rates of pay, hours of employment,and otherconditionsof employment,and if an understanding isreached, embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees at our plant at4335 Valley Boulevard,Los Angeles,California,includingwarehousemen,watchmen, and janitors,but excludingexecutives,administrative employees,clerks, office em-ployees, engineers,draftsmen,research employees, ex-perimental employees, salesmen, outside employees,truckdrivers,and supervisors as defined in the Act.WE WILL NOTtake any unilateral action in derogationof the above-named union's right to act as the exclusiverepresentative of our employees in the above,describedunit,with respect to any matter properly subject to thecollective-bargaining process.WE WILL NOTin any manner interferewith,restrain,or coerce our employees in the exercise of their right toself-organization,to form labor organizations,to join or SQUARE D COMPANY271assist United Electrical, Radio and Machine Workers ofAmerica (UE), Local 1421, Independent, or any other labororganization, to bargaining collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all ofsuch activities, except to the extent that such right may beaffected by an agreement requiring membership in alabororganization as a condition of employment as authorized inSection 8 (a) (3) of the Act.All our employees are free to become, remain, or refrainfrom becoming members of the above-named union or anyother labor organization, except to the extent that their rightto refrain may be affected by a lawful agreement which re-quiresmembership in a labor organization as a condition ofemployment.SQUARED COMPANY,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis consolidated complaint is based upon a charge filed on May 8, 1951, by United Elec-trical,Radio and Machine Workers of America (UE),1 Local 1421, Independent, herein calledUE or the Union, against Square D Company of Los Angeles, California, herein called theRespondent or the Company. The consolidated complaint, issued on October 18, 1951, by theGeneral Counsel of the National Labor Relations Board, herein called the General Counseland the Board, respectively, 2 by the Regional Director for the Twenty-first Region (LosAngeles, California), alleges that theRespondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 61 Stat 136, herein called the Act,Copies of the charge, the complaint, and a notice of hearing were duly served upon allparties In due course, the Respondent filed its answerSpecifically, the complaint alleges that the Respondent, from on or about February 20,1950, to the date of the complaint, has failed and refused to bargain collectively in good faithwith the Union, with respect to wages, hours, and conditions of employment of the employeesin an appropriate unit represented by the UEThe Respondent, in its answer, filed October 29, 1951, denied that it had committed theunfair labor practices alleged in the complaint, and it further alleged that the complaintimproperly and illegally included charges filed in Case No 21-CA-956, which had previouslybeen withdrawn by the Union on February 26, 1951, with the approval of the Regional Director,and that the inclusion of these matters in the instant complaint was contrary to the provisionsIPursuant to a request of Mr Elconin made at page 45 of the transcript, a copy of thisreport and all subsequent documents will be sent to David Scribner, attorney for the UE, 11East 51st Street, New York City.2 The designation General Counsel is intended to include his representative at the hearing 272DECISIONSOF NATIONALLABOR RELATIONS BOARDof Section 10 (b) of the Act which prohibits the Board from issuing a complaint for an unfairlabor practice committed more than 6 months prior to the date of filing of such charge Theanswer admitted that the unit of its employees (production and maintenance workers) allegedin the complaint was an appropriate unit for the purposes of collective bargaining, as definedin Section 9 of the ActThereafter, on December 3, 1951, the Respondent moved to dismiss those portions of thecomplaint dealing with the charges in Case No 21-CA-956, which had previously been with-drawn. Respondent also demanded and moved for a bill of particulars, that the General Counselspecify when and in what manner the Respondent had failed or refused to bargain collectivelyin good faith with the Union The motions for the bill of particulars, and to dismiss certainportions of the complaint, were regularly referred to the Trial Examiner, appointed to hearthe above-captioned cases, by the Regional Director for the Twenty-first RegionPursuant to notice, a hearing was held at Los Angeles, California, on December 12-19,1951, before David F. Doyle, the undersigned Trial Examiner, duly designated by the Associ-ate Chief Trial Examiner. All parties were represented and participated in the hearing Fullopportunitywas afforded all parties to be heard, to examine and cross-examine witnesses,and to introduce evidence relative and material to the issuesAt the close of the evidence, all parties agreed to submit briefs in lieu of oral argumentBriefs have been received from the General Counsel and the Respondent and have been care-fully consideredOn the basis of his observation of the witnesses and the entire record in the case, the under-signed makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a corporation with its principal offices in the city of Detroit, Michigan It isengaged in the business of manufacturing electric products and operates plants in Milwaukee,Wisconsin, Peru, Indiana, San Francisco and Los Angeles, California, Seattle, Washington,Houston, Texas, and Detroit, Michigan In the course and conduct of its business operations,the Respondent purchases and has shipped to its various plants large quantities and valuableamounts of equipment, materials, and supplies Large quantities and valuable amounts ofthese items are transhipped to the various plants of the Company and are sold throughout allthe States of the United States The answer of the Respondent concedes and I find that theoperations of the Respondent constitute interstate commerce within the meaning of the ActThe parties also entered into a stipulation concerning the operations of the Respondent,which states that the Square D Company has various plants throughout the country, that eachis run as an entirely separate and independent plant with a vice president in charge who re-ports to no one other than the president of the Company in Detroit, and that the policies ofoperation of the individual plants rest within the discretion of the individual vice president incharge of that plantILTHE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America (UE), Local 1421, Independent,is and at all times herein mentioned has been a labor organization within the meaning of Sec-tion 2 (5) of the ActIII.THE RESPONDENT'S MOTION TO DISMISS PORTIONS OF THE COMPLAINT AND FORA BILL OF PARTICULARSAt the opening of the hearing, after the introduction of the formal papers, the Respondent'smotions, which had been regularly referred to the Trial Examiner by the Regional Director,were considered The charge in Case No. 21-CA-1106, which was filed on May 8, 1951, andupon which the instant complaint is based, reads as followsOn orabout April 13, 1950, and at all times since, the above-named Employer hasrefused to bargain in good faith with the undersigned labor organization in violation ofSection 8(a) (5) ofthe Act.On November 24, 1950, the undersigned Union filed charges against the above Employerin Case No 21-CA-956 alleging,among other things, a refusal to bargain in good faith. SQUARED COMPANY273Case No 21-CA-956 alleged thatThe Company by committing the following acts has violated Section 8 (a), subsections(1), (2), (3) and (5) of the National Labor Relations Act:1The Company has refused to recognize the Union Stewards, and in the processingof grievances in spite of the fact that the UE is the certified bargaining agent2The Company has refused to bargain in good faith on the terms of a new contract by(1)Making proposals to the Union which have been unacceptable to the Union, and(2) After the Union rejects such proposals, such as the escalator clause, theCompany puts its proposals into effect unilaterally and without the agreement of theUnion(3) The Company has now refused to meet with the Union for the purpose of nego-tiating the renewal of the contract3The Companyhas hired new employees through theIBEW-AFL whileithas re-fused to hirethrough the UE.The Union is now reopening the charge in 21-CA-956 in its entirety and alleging theviolations quoted above as violations in the instant caseThe Union further charges that on or about April 16, 1951 the Employer required, andis requiring proof of non-communist affiliation and activity of both local and internationalunion officers and representatives as a condition of entering into any agreement, and thatthis is a per se violation of Section 8 (a) (5) of the ActThe Union further charges that the Employer has at all times refused to sign a contractand that the Employer, in fact, never intended to sign a contract with the undersignedunion which is the majority representative of all the employeesExamination of this charge disclosed that the charge and the complaint alleged unfair laborpractices occurring more than 6 months prior to May 8, 1951, the date upon which the chargein 21-CA-1106 was filed. In connection with this situation, the following undisputed facts werethen developed by the arguments of counsel and by stipulation:In the course of the instant controversy, the parties had reached a position in November1950, which the Union thought constituted a violation of the Act, a refusal to bargain, by theCompany The Union filed a charge with the Board, numbered 21-CA-956 dated November 21,1950.Thereafter, the Regional Office made an investigation of the charge On or aboutFebruary 25, 1951, Mr. Davis, a field examiner of the Board, to whom the case had beenassigned for investigation, informed both parties that the Regional Director was prepared toissue a complaint against the Company alleging a refusal to bargain on the part of The Company,based on the matters alleged in the charge When Davis informed Mr DeVoe Rea, labor con-sultant for the Company, of this fact, Rea asked that a few days be given the Company beforeissuance of the complaint, as the Company would endeavor to reinstitute bargaining with theUnion. On February 26, 1951, Messrs. Elconin and Fiering, representing the Union, obtaineda withdrawal request from the Regional Office, and went to Rea's office. In a conference atthat office, it was decided by the representatives of the parties to reinstitute negotiations Theagreement to this effect was evidenced by two documents Elconin, on behalf of the Union,executed NLRB Form No 601 entitled "Withdrawal Request" and filed the withdrawal re-quest with the Board. On the same day, February 26, 1951, the Regional Director approvedthe withdrawal request The body of the request reads as follows:This is to request withdrawal of the charge in the above case without prejudiceRea, on behalf of the Respondent, gave the Union a letter addressed to it which reads asfollows:This letter is intended to confirm the dates agreed upon for negotiation meetings asfollows:Thursday,March 1,1951- 4.45 P MWednesday, March 7,1951- 4 45 P. M.Wednesday, March 14,1951- 4:45 P. M.Wednesday, March 21,1951- 4 45 P. M. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of the above meetings will be held at the Square D plant, located at 4335 ValleyBoulevard, Los Angeles, California.On March 5, 1951, the Regional Director by letter advised all parties that the charge inCase No. 21-CA-956 had, with his approval, been withdrawn without prejudiceItisalso pertinent to note that the Regional Director,on October 16, 1951, 2 days priorto the issuance of the instant complaint,notified the Company as followsOn February 26, 1951, the withdrawal of the above charge was approved by the RegionalDirectorOn May 8, 1951 the Union filed another charge, Case No 21-CA-1106, in-corporating the allegation of the charge in Case No.21-CA-956 therein alleging a re-sumption and continuation of the previous alleged refusal to bargainSince a formal complaint will issue in a few days in these matters,Iam thereforerescinding my previous approval of the withdrawal in Case No 21-CA-956 The complaintwill encompass the refusal to bargain allegations of both charges.With this documentary foundation, the General Counsel proposed that oral testimony betaken to explain the circumstances of the withdrawal of charge numbered 21-CA-956 TheRespondent objected to the receipt of oral testimony to vary or interpret the written instru-ment, withdrawal request, and objected on the grounds of relevancy and materiality Theobjectionswere overruledPrior to the taking of oral testimony, counsel for each of thepartiesmade a statement of his position in the matterand the TrialExaminer mentionedthat the Board's recent decision in Ohn Industries,Inc , Winchester Repeating Arms Com-pany Division, 97 NLRB 130, dated November 29, 1951, was pertinentIn his remarks regarding the proposed oral testimony, the General Counsel stated that heproposed to show that the withdrawal request was given only after the letter setting fourspecificmeeting dates for the purposes of collective bargaining had been secured, and it wasin reliance on that promise to meet further that the withdrawal was niade He stated, "Ifurther intend to show that after the first four meetings which took place as the result ofwithdrawal,the time lag perceptibly became greater between meetings,in other words asubstantial recurrence of precisely the very element which the Field Examiner suspectedwas improper in Respondent's conduct before "Counsel for the Respondent took the position that the parties had settled the claims ofunfair labor practice embraced in the charge on the basis of the Union withdrawing thecharge, and the Respondent agreeing to meet at four specific times He pointed out that themeetings were scheduled, and were held, and that the Respondent actually performed allparts of its agreement He pointed out that the General Counsel's argument related to eventsafter the Respondent had met at the four specific meetings After that something else happened,namely, a claimed lag between meetings Respondent's counsel argued that the settlementwas fully executed, the withdrawal request was effective, and the General Counsel wasbarred from prosecuting the Company on the basis of any of its conduct prior to 6 monthsbefore the date of filing the charge in Case No 21-CA-1106 He argued that the withdrawaland its subsequent rescission by the Regional Director did not stop the running of the statuteof limitations expressly set forth in Section 10 (b) of the ActWilliam B. Elconin, international representative of the UE, 'then was sworn as a witnessand testified substantially to the facts as set forth above in regard to the execution of thewithdrawal request in exchange for the letter setting up four bargaining meetings.On the basis of this testimony, the General Counsel argued that: (1) The Regional Officehad decided that it had a case against the Respondent, (2) knowing the office was going aheadwith the complaint, the Respondent put in action certain steps designed to effectuate the with-drawal; (3) the withdrawal of the charge occurred as the result of a settlement agreementoutside the Board He asserted that the Regional Director had the right to rescind his ap-proval of the withdrawal, where in fact the parties had not lived up to the requirements ofthe settlement agreement. The Trial Examiner indicated that he agreed with the argument ofcounsel for the RespondentCounsel for the General Counsel then stated that he wished to offer additional oral testi-mony on the motion, to the effect that at the meeting in which the parties had agreed to executea withdrawal in consideration for setting up four bargaining meetings, the parties had alsoagreed that in the event that the parties did not agree to a contract in the course of thefour scheduled meetings, that the UE would have the right to reinstitute the charges in CaseNo 21-CA-956, and that agreement together with the fact that the charge was withdrawnwithout prejudice proved that Respondent had anticipatorily waived the affirmative defenseof the statute of limitations Over the objection of counsel for the Respondent, Elconin was SQUARED COMPANY275recalled to the stand He testified that at the meeting where the withdrawal was agreed to,both parties had in mind, and agreed, that if the meetings were not productive of a contractthat the Union might reinstate the charges.Upon this testimony and these documents, themotion was then submitted to the undersigned.The Trial Examiner then ruled that the withdrawal request and the letter which were ex-changed, formed a complete agreement which was fully executed 3 In making this ruling theTrial Examiner pointed out that it was patent that the withdrawal request was executed inconsideration of the four bargaining conferences, that the four conferences were held, andthat admittedly the Company bargained not only at these conferences, but for a substantialtime thereafter, and that it was only at a remote point of time, after a great deal of bar-gaining had taken place, and another point reached, that the Union attempted to reinstitutethe charges. Upon the evidence, I ruled that the letter given by the Company to the Unioncomprised the entire undertaking of the Company I ruled therefore that the withdrawal and thesubsequent rescission of the withdrawal by the Regional Director was ineffective to stop therunning of the statute of limitations set forth in Section 10 (b) of the Act, and I therefore dis-missed all portions of the complaint based on conduct of the Company occurring 6 monthspriortoMay 8, 1951, the date of the charge in Case No 21-CA-1106. The TrialExamineralso ruled that the fact that the withdrawal request was signed "without prejudice" did notstop the running of the 6-month statute of limitations, and I rejected the testimony and theargument of the General Counsel that the Company had anticipatorily waived the affirmativedefense of the statute of limitations.Of its nature, this motion was decided preliminary to taking evidence on the issues, as thismotion defined the issues. However, the undersigned wishes to point out that the evidence uponthe issues confirms the propriety of the Respondent's motion In making the ruling hereon,the Trial Examiner stated that his decision, among other considerations, was influenced bythe ruling of the Board in Olin Industries, Inc., supra.4The General Counsel excepted to the ruling of the Trial Examiner and stated that he wishedto introduce evidence as to matters occurring prior to November 8, 1950, as backgroundevidence throwing light upon the conduct of thepartiesduring the period November 8, 1950,to the date of the hearing. The Trial Examiner ruled that evidence as to conduct of the partiesprior to November 8, 1950, could be introduced in evidence as background testimony on thebasis of the Board's decision in Gagnon Plating and Manufacturing Company, 97 NLRB 104.Counsel for the Respondent objected to the receipt of such evidence which was overruled,and an exception granted.Argument as to the motion for abillof particulars was then held The Trial Examiner ruledthat inasmuch as the complaint alleged a refusal to bargain in the most general terms fromFebruary 1950 to the date of the complaint, he would grant the Respondent's motion and orderthat the General Counsel furnish counsel for the Respondent with a bill of particulars, settingforth the acts and conduct of the Company which the General Counsel claimed constituted arefusal to bargain, with the approximate dateor dates upon which the act or conduct occurredThereafter, this order of the Trial Examiner was complied withThe only other motion which need be noted here is that in the course of the hearing, theGeneral Counsel moved to amend the complaint to extend the period of time of the allegedrefusal to bargain beyond the date of the complaint, up to and including the date of thehearing.This amendment was permitted over the objection of the Respondent, the TrialExaminer assuring the Respondent that he would be given time to prepare in the event heclaimed that the enlargement of the complaint surprised him as to any new matter Counselfor the Respondent claimed no such surprise in the course of the proceedings At the closeof the evidence counsel for Respondent moved to dismiss the complaint. Decision of themotion was reserved by the undersigned. It is decided in this reportIV.THE UNFAIR LABOR PRACTICESThe evidence adduced at the hearing covers a period of time beginning January 23, 1948,and ending November14, 1951Much of this evidence can only be considered as backgroundevidence because of the Trial Examiner's ruling on the motion dismissing parts of thecomplaintUnder his ruling stated in open court,such evidence could not be the basis for a3The TrialExaminer rejected the testimony of Elconin on this point.It seemed incrediblethat,if the parties actually agreed that the charges could be reinstated,experienced mensuch as those involved here would not expressly state such an important term of the agreementin writing.4See also N.L R B. v,Pennwoven,Inc., 194 F. 2d 521(C. A. 3) 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding of unfair labor practice against the Respondent It was received only on the theorythat,as background evidence, it shed light on the conduct of the parties after November 8,1950For that reason, in the chronology of events which I propose to set out, I will dividetheevidence into three parts: (1) Events prior to November 8, 1950, (2) events betweenNovember 8, 1950, and February 26, 1951, the date when the charge in Case No. 21-CA-956was, withdrawn, and (3) events from February 26, 1951, through December 12, 1951.Most of the evidence in the case is documentary in form and is undisputed. The partiesand counsel exhibited an excellent spirit of cooperation in presenting the evidence on theissuesConsequently, the case rests to a very great extent upon documents, the authenticityand accuracy of which are not challenged The case is based to a large extent upon certain"Minutes of Negotiation Meetings"At these negotiation meetings,the Union was representedby international representatives and various members of its bargaining committee.WilliamB Elconin,previously referred to, and Henry Fiering, both international representatives,were the leading negotiators for the Union. The Company was represented by the followingcompany officials. E. Miller, plant superintendent, J. H. Burns, personnel manager, J R.Liebsak, production superintendent, J. Hubbard and DeVoe Rea, labor relations consultants 5MrsMargaret Page, secretary to Mr. Burns, attended these meetings. It was her duty totake notes in the course of the meeting which she later summarized and transcribed. Priorto the hearing, all parties and counsel had an opportunity to examine the minutes of negotia-tionmeetings as transcribed by Mrs. Page These minutes were introduced in evidence byagreement of counsel who stipulated that the minutes were correct and truly reflected thepositions of the parties, the course of events, and what was said and done in the meetingswith certain specific exceptions, which were outlined in the record by the General CounselThe stipulation of counsel specifically stated that on those points in certain minutes whichwere excepted from the general stipulation, oral testimony might be offered by either parryThe fact that the minutes were satisfactory to both the General Counsel and counsel for theRespondent to such a great extent is recommendation of the accuracy of Mrs Page's minutes.The excepted portions of the minutes is a very small portion of the whole which comprisessome 150 plus pages. Thus, the field of controversy was narrowed very greatly by the in-troduction of the minutes pursuant to stipulation.Inmaking the stipulation,the GeneralCounsel stated that the practice of having Mrs. Page take notes on the meeting had been onelong established by the parties and that neither the Union nor the General Counsel madeany claim that the keeping of such minutes was an unfair labor practice within the meaningof the Board's decision in Reed & Prince Mfg Co., 96 NLRB 850.In addition to the minutes,each of the parties made written counterproposals at varioustimes, issued bulletins and pamphlets, and wrote letters by cooperative effort these docu-ments were gathered, and by stipulation were introduced in evidence In this manner, thecase is based entirely on documentary evidence except in those few exceptions wherein theminutes of the negotiation meetings are challenged Some of the challenged points wereexcepted from the stipulation for the purposes of clarification or amplification. There is onlyone point upon which the minutes are challenged directly as to accuracy Thus, oral testi-mony plays a relatively small part in the instant proceeding, and in the chronology of eventshereafter related, it may be taken for granted that the basis of this is documentary evidenceand not oral testimony unless it is so notedA. Chronology of events from the documentary evidence1Eventspriorto November 8, 1950The history of bargaining between the parties begins in 1943, when the Union was certifiedas the result of a Board proceeding, Case No 21-R-1929 From that year until 1948, theparties bargained and reached agreement on the provisions of a labor contract in each yearIn 1948, however, the Union was not in compliance with Section 9 (f), (g), and (h) of the Act,and the Company had received representation claims from the IBEW and Teamsters, AFL.On May 18, 1948, the Respondent and the UE agreed that the Respondent would file an RMpetition and seek an election conducted by the Board. In the event a Board-conducted elec-tion resulted in the IBEW and Teamsters not receiving a majority of the valid votes counted,then the Respondent and the UE would conduct a private election, and in the event that elec-tion disclosed that a majority of the employees in the appropriate unit wished to be rep-resented by the UE, the Company would thereupon bargain with the UE. A private election5For the sake of clarity in this report, I will designate company representatives--(C), andunion representatives--(U). SQUARE D COMPANY277was the only electionwhich couldbe obtained at that timeby the UE becauseof its non-compliance with Section 9 (f), (g), and(h) of the ActThereafter,theBoardconductedan election in the unit, in which the employees votedoverwhelmingly against theIBEW andthe Teamsters.In the private electionwhich was heldon June 2,1948, 129 employees voted for the UE and 4 votedagainst itThereupon,the Respondentand the UEbegan negotiations,ultimatelyarriving at a contractwhose effective date was April1, 1949.This contractwas torun from April 1, 1949, to April 1, 1950 By itsterms, it was auto-matically renewed unless eitherof theparties notifiedthe otherof its intention to terminateor modify the contract at least 60daysprior to its termination dateThe signatories to thecontract were theCompany,the InternationalUnion, and the local UnionThe next eventwhich hasbearing upon negotiationstook place at Cleveland, Ohio, onNovember4,1949, at theconventionof the Congressof Industrial Organizations.,On thatdate, in convention assembled,the delegates of allCIO unionsby resolution adopted expelledthe UE frommembershipin the CIOon the groundthat the UEwas aCommunist-dominatedunionTheallegedCommunistdominationof the UE hadbeen mentioned in prior negotiationsbetween the parties, and the contract effectiveApril 1, 1949,and one contract executed in1948 hadcontained a clause statingthat the Union and the Companysubscribed to and believedin"the letter and spiritof the constitution . . ,and that neitherthe Companynor the Unionadvocated or condoned...the overthrowof the UnitedStates Governmentby illegal orunconstitutional means."On December 13, 1949, pursuantto a reopeningof the contract of April 1, 1949, thepartiesexecuted a supplement to the agreementwhich effectedsome changes in the contract notimportant to this controversyThe event whichreally instituted the presentcontroversybegan onJanuary 30, 1950, whenElconin actingon behalf of the Unionnotifiedthe Companyby letter of theUnion's desiretomodify the contractin accordancewith article XIX andpresentedthe Company with the followingdemands.Modificationswhich the Union wishes to make in the current Agreement are asfollows:1.Tool and Die,Grade B Classification Rate should be raised to $1 6052.All non-bonus groups should receive an inequity increase equal in cents per hour tothe average bonus received by the bonus groups in the plant3A general substantial wage increase should be added to the rates of all individualemployees in all classification rates.4.Article IX,Section 1,Vacations,should be modified to include three weeks'vacation after five years'serviceArticle IX,Section 2,should be modified to define a three weeks' vacation as being equalto twenty-one calendar days with 120 hours pay5.Article VIII, Holidays,should be modified to add one additional paid holiday6.Section X of the Schedule of Wage Rates,should be modified to provide for auto-matic progression based upon seniority between the rate ranges established in thatsection.Further,the Union must have the right to recourse of grievance machinerywhen employees feel they are treated unfairly.7.A new Section should be created to provide for sick leave of seven days per yearwith pay.8A new Section should be added to the Schedule of Wage Rates covering IncentivePlan which provides for the elimination of the present 60-40 split on all incentive earningsover 10%,which provides 1% extra earnings for every 116 increase in production. Theincentive base rate should be raised and become equal to the hourly guarantee The Unionshould have the right to recourse of grievance machinery for standards which are con-sidered improper.The Company acknowledged receipt of this letter and the parties met to consider theUnion's demands on February 20, 1950 The parties examined each of the demands and theCompany stated that it considered the demands unreasonable.The Company stated thateconomic factors would not permit it to accede to the Union's demands at that time, andproposed that the Union agree to a renewal of the existing contract with a wage reopener inJulyThisproposal was rejected by the Union However,itwas agreed that the Companywould give the matter further study and that the conferees would meet again on February23,1950On the following day the Southern California UE News, an official organ of theUnion,printed an article stating that the Square D workers had demanded an increase by 278DECISIONSOF NATIONAL LABOR RELATIONS BOARDApril 1 and voted to back up their demand with a "No contract--no work" edict, and statedthat preparations for all "eventualities" were being madeOn February 23, 1950, representatives of the parties again met and engaged in a generaldiscussion of the Union's demands All these discussions were directed to the economicfactors involvedBoth parties indicated that due to factors beyond their control each had tohold fast to its positionOn March 6 the Union in a bulletin to all the workers stated that, "In preparation for theApril 1 deadline of no contract, no work, the procurement committee of your shop will hold acanned food collection tomorrow morning," and urged the employees to contribute to the fundOn March 9, 1950, the representatives of the parties again met The Company stated thatafter reexamination of its rates of pay and a comparison with other shops in the area, theCompany was willing to grant a 5-cent an hour increase in pay to tool and die makers, ware-housemen, and maintenance helpers But that on all other demands it had to stand firm Theincentive plan under which skilled employees of the Company received a base pay, plus abonus for over 100 percent production, was then discussed The Union insisted that thesystem was unfair to the employees and demanded that it be revised It also insisted thatthe setting of standards for employee performance be made a matter of negotiation betweenthe Union and the Company, and that the rates so set be subject to the grievance procedureincluding arbitration, in the event that a worker felt the production standard had been settoo high Various computations of the incentive plan were made by both parties in the courseof this discussion. However, the Company took the position that it alone should set standardsof performance inasmuch as these were based on technical time studies, and that the morepeople involved in setting up such standards the more confusion resulted In the course ofthismeeting the Company asked the Union if the various bulletins passed out by the Unionwhich stated "No contract--no work" could be taken seriouslyThe Union replied in the af-firmativeThe conferees also discussed the fact that some employees a few days previouslyhad refused to work overtime when requested to do so by management and that the chiefsteward on that occasion had told management, "No contract, no more overtime " Thechief steward, who was at the meeting, stated that the employees had agreed that they wouldnotwork overtime until they had a new contract. Rea recommended to the Company that itgive orders in writing to people whom it wished to work overtime and that if they refused,to take disciplinary actionDespite this sharp point of difference the conferees continuedtheir discussion of other union demands At the close of the meeting, the chief steward inanswer to a question made it clear that if a contract was not reached by April 1, the Unionwould give notice of termination of the contract and that 10 days thereafter the employeeswould strike. The contract of April 1, 1949, plus the supplement thereto, contained a provi-sion that no strike would occur during the term of the contract but that after the anniversarydate of the contract in any year, the contract could be terminated upon 10 days' notice byeither partyOn March 21, 1950, Rea, on behalf of the Company, wrote a letter to the Union reviewingthe situation which had developed due to the refusal of employees to work overtime andpointing out that the Company considered such refusal to be a breach of the contract sub-jecting the individuals involved to disciplinary action Copies of this letter were sent to allinterested union officersOn March 29, 1950, the parties again conferred--the Union informing the Company thatitwould withdraw its request for sick-leave pay, an extra holiday, and modify its requestfor3weeks' vacation after 5 years to 3 weeks' vacation after 15 years The Union alsostated that it had no objection to the Company's proposals as to increased rates for the tooland die makers, etc., provided any general increase given by the Company would be inaddition to these increasesThe Company rejected the Union's proposal on the incentiveplan and stood firm on that point Miller, on behalf of the Company, then stated that theCompany had made a proposal of a wage reopening clause after July 1 but that the Companywished to withdraw that, as it wished to avoid labor trouble at that time, and would preferunder the circumstances to make a firm contract for 1 year Elconin, for the Union, said therewas no possible hope of the two sides getting together on the situation by April 1, so on thatdate the Union would move to terminate the contract, effective April 11. Later in the confer-ence,Rea asked Elconin if it was the intention of the Union to strike after April 11 in theevent an agreement was not reached Elconin replied in the affirmative Although it appearedthat an impasse had been reached, Elconin requested that the Company continue to meet andnegotiateThe Company said that it could see no reason for meeting unless either partysignified that it was willing to modify its position on some of the differences. The Companystated it was willing to meet at any time if there was any possibility of progress, but thatit appeared that an impasse had been reached However the Company agreed to a reconsidera- SQUARE D COMPANY279tion of the Union's demands and stated that it would notify the Union bymail in the eventit reached any change in position.On April 3, 1950, the Union wrote the Company,as follows:Inaccordance with Article XIX- -termination- -of our current Agreement, this is toinform you that the Union desires to terminate the existing Agreement.Between April 4 and 6,1950, Rea and Elconin exchanged letters in regard to the contracttermination,but pursuant to an agreement reached by telephone the representatives of theparties again met on April 10, 1950. After some discussion it appeared that neither partyhad changed its fundamental position. There was considerable discussion of the incentiveplan, but the parties could reach no agreement. The parties then discussed the advisabilityof asking for the intervention of either a State or Federal conciliator.On April 12, 1950, Mr. J. H. Pengilly, vice president in charge of the Los Angeles plant,addressed the employees on the subject of their proposed strike. This speech, of which acopy is in evidence, was in all respects proper. The General Counsel makes no claim that itin any way interfered with the rights of the employees. Mr. Pengilly stressed the serious-ness of the strike to both the Company and the individual employee and stated that in theevent of strike the Company would attempt to operate the plant, using all legal means.Following this, a petition signed by all the employees addressed to Pengilly, and asking himto intervene in the negotiations,was presented to management.Pengilly replied by postinga bulletin to the employees which stated that the representatives of the Company who wereconducting negotiations were doing as much as he could do to solve the situation and forthat reason he felt his intervention would serve no useful purpose.The employees did not strike on April 14, 1950, or thereafter.The next event occurred on April 21, 1950, when the Union addressed a letter to the tradecustomers of the Company. This letter stated that the Union was writing the trade customersto advise them of the dispute it had with the Company which might affect the trade customers'business. It informed the customers that the dispute had not yet developedintoa strike,only because it was the Union's desire to exhaust every peaceful means before resortingto strike action. It stated that the Union had postponed its strike deadline of April 14 at therequest of a Federal conciliator. It blamed the Company with provoking strike action by(1) refusing to meet at the request of the Federal conciliator; (2) by hiringarmed guards inan obvious show of force as its"answer"to the legitimate needs and proposals of theemployees; (3) by contacting the Los Angeles Police Department and announcing that itwould operate its plant with replacements brought through picket lines by the police; and(4)by these actions the Company showed that it preferred resorting to violence in place ofsincere efforts to negotiate and settle differences.This letter also stated that the Union's difference with the Company was the incentive planwhich was unfair to the employees, and that the Company refused to permit the incentiveplan to become a part of the contractual agreement with the Union; that for several years theUnion had sought to correct this situation by negotiations, without success. The letter statedthat in addition to this the only difference that the Union had with the Company was a generalwage increase.On April 25, 1950, the representatives again met with Mr. Malcolm, a Federal conciliator,present. Mr. Malcolm was informed of the points upon which the parties were in conflict. Theparties then turned again to a discussion of the incentive plan, with neither party indicating anydisposition to modify or change its position on the plan. In the general discussion, thecompany representatives indicated that since the old contract had been terminated by theUnion, the Company wished to propose an entirely new contract which would retain the goodfeatures of the old contract and some additional features which the Company wished to add.The Union replied that it too was dissatisfied with many clauses in the old contract and hadsome changes which it wished to propose.On May 5, 1950, the Union issued a bulletin stating that Chief Steward Gill would broadcastfrom a Los Angeles radio station on that evening upon the issues of the controversy. On May10, 1950, representatives of the party again met with Malcolm, the Federal conciliator. Atthismeeting, the Company presented some proposed changes in the contract between theparties. Some of the proposals were minor variations of the old contract, but some of theproposals were the source of further difference between the parties. Among the new proposalswhich were the source of differericewere those which eliminated the maintenance-of-member-ship clause and the checkoff clause from the contract, and a new section in place of the old291555 0-54-19 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDloyalty section. The latter section required a non-Communist affidavit from any individualwho represented the Union in dealings with the Company. These changes, the elimination ofthemaintenance-of-membership and checkoff clauses and the question of form of loyaltyguarantee, remained in the controversy thereafter.On May 23, 1950, representatives of the parties again met with Malcolm. At this meetingall the points of disagreement between the parties were discussed.On June 13, 14, and 16, 1950, the Union staged an after-work demonstration at the plantinwhich the employees carrying placards stating "We want a contract" and "Quit yourstalling," paraded before the entrance to the plant for approximately one-half hour on eachday. On June 23, 1950, Elconin, on behalf of the Union, addressed a letter to Magin, presidentof the Company, at Detroit, which informed Maginof the controversy as Elconin saw it. Thereis no reply to this letter in the evidence. On June 26, 1950, the UE Southern California Newsinformed its readers of the progress of the strike between the Company and another localof the Union at the Detroit plant.6On July 6, 1950, the parties again met with Malcolm. Elconin informed the meeting of 11benefitswhich the Union had won in its strike at the Detroit plant. However, the Companypointed out that bargaining had always been conducted on an individual plant basis at theLos Angeles plant in the past, and was being so conducted in these negotiations. The Companythen presented a new proposal on the incentive plant which embraced two factors: (a) Thebonus rate would be raised so that it would be equal to the guaranteed base rate; and (b) thebonus payments would be changed so that the employees would receive a .7 of 1 percentbonus for each 1 percent of earned efficiency above 100 percent instead of .6 of 1 percent,as previously paid. In the operation of the incentive plan, rate setting was to remain withthe Company. The Company also proposed that inasmuch as General Motors and some othercompanies had established a pattern of wage raises, it proposed a 4-cent per hour increasefor all employees. The Company also proposed a change in the vacation plan. Miller, onbehalf of the Company, then proposed that inasmuch as it was difficult to forecast when anagreement would be reached by the parties, that the proposals made by the Company becomeeffective on the following dates: (1) The new incentive plan on Monday, July 17, the start ofthe next pay period; (2) the 4-cent per hour wage increase to become effective Monday,July 3, 1950; (3) 3 weeks' vacation for employees with 15 years' service with the Companyon April 1, 1950. Miller also stated that the Company was not in a position to discuss thepension plan inasmuch as its information was not complete on that point. However, theCompany intended to put in effect a pension plan. Elconin asked why the Company could notmatch Detroit in its contract; to which the Company replied that the situations were different.Elconin wanted to know why the Company proposed to put these increases in effect. Millerreplied that the Company would like the employees to have the benefits without having towait until an agreement was reached on all other points. He asked the Union if it was opposedto having the employees receive the benefits now. Elconm did not reply to this question butcharged that this was another attempt on the part of the Company to convince the people thatthey didn't need a union. He suggested that the wage increase be put through when the rest ofthe agreement went into effect and be made retroactive to April 3, 1950.The conferees discussed the Company's proposals and after a recess, during which unionrepresentatives conferred, Elconm proposed that: (1) The Company reinstate the old contractfor a 2-year period, including the union-security and maintenance-of-membership clause;(2)a4-cent per hour wage increase to be effective April 1 and another 4-cent increaseJune 1, 1951; (3) the nonbonus groups receive an increase of 9 cents per hour effective April1 and another 4-cent increase effective June 1, 1951; (4) the Union accept the new incentiveplan as proposed by the Company providing standards be made subject to the grievanceprocedure and arbitration, effective July 17; (5) the vacation plan as proposed by the Companybe accepted with the addition of 21 weeks' vacation on and after 10 years of service; (6)the pension plan be the same as the one adopted in Detroit. In the discussion of these pro-posals, representatives of both parties spoke angrily but both parties agreed to reconsiderthe proposals of the other and to meet again.On July 7, 1950, the Company posted the following bulletin:TO ALL EMPLOYEES:A contractnegotiation meetingwas held last night, Thursday, July 6.6Itispertinent to note at this point that on June 27, 1950, the President proclaimed aNational Emergency due to Communist aggression in Korea, and on July 1, 1950, UnitedStates and United Nations troops went to the defense of the Republic of Korea. SQUARED COMPANY2 81Although there have been quite a few Company-Union negotiation meetings held in thepast few months, it is still difficult to forecast when an agreement will be reached.Therefore, the Company made the following proposals at last night's meeting in thehopes that they will be accepted and thereby enable the employees to receive the benefitsof these proposals during the time negotiations are proceeding on other subjects.The following are the proposals:1.That the bonus base rate be raised so that it will be equal to the guaranteed hourlybase rate and that the bonus payments be changed so that the employees will receive a.7 of 1% bonus for each 1% earned efficiency above 100%a This plan to become effectiveon Monday, July 17, which is the start of the next pay (period.2.That a 4 cents per hour wage increase be given to all employees and all classifiedjob rates be raised 4 cents per hour. This wage increase to become effective on Monday,July 3.3.That, in addition to the one week vacation after one year and two week's vacationafter two years which the employees are now receiving, a three week's vacation be givento all employees whose length of service with the Company was 15 years or more priorto April 1, 1950.On July 13, 1950, the parties again metwith Mr. Malcolm. Miller, on behalf of the Company,asked the union representatives if they had submitted the Company's proposals to the em-ployees.Elconin replied that they had submitted both the Company's proposals and theUnion's counterproposals, and that the employees had voted to accept the Union's proposalsas their reply to the Company. Elconin then asked for a reply to the Union's proposals. TheCompany answered that (1) they could not agree to the 4-cent increase being retroactive toApril 3. July 3 would be as far back as the Company could go; (2) a further 4-cent increaseon June 4, 1951, would mean that the Company would have to agree to a 2-year contract,which the Company did not want as they were now negotiating for a 1-year contract; (3) theCompany did not feel that a 9-cent increase for the nonbonus group was warranted since theCompany had recently made a check of the area rates and adjusted the few inequities whichhad been found; (4) the Company couldnotagree to the Union's request that standards be madesubject to grievance procedure since the Company's experience was that the more peopleinvolved in the operation of the incentive plan, the more difficult it became; (5) the Companycould not add anything further to the present vacation plan other than it had proposed; (6) theCompany assured the Union that it would install a pension plan similar to the pension plansin the East and should have something definite to report on it in a few weeks' time, but thatdetailswere not availableElconin observed that the Company's statement amounted to aflat rejection of the Union's proposals. He discussed at length the situation of other plantsat Peru and Detroit, and the benefits enjoyed by the employees at those plants. The confereesthen discussed maintenance of membership, checkoff, and the other items in dispute.On July 14, 1950 the Company issued the following bulletin to all employees.The following changes in the incentive plan, wages and vacations will become effectiveon the dates shown below.1.The hourly base rates of all employees will be increased by four cents per hour.This increase will be effective as of July 3, 1950. If the Accounting Department is unableto include these increases in the pay checks issued on Friday, July 21, you will receivea separate check to cover this increase as soon as it can be computed.Example: An employes whose base rate was $1.205 and whose bonus base was 80cents will, for this pay period, be paid on a base rate of $1.245 and a bonus base of 80cents computed under our present bonus schedule2.The bonus base rates of all employees in bonus groups will be raised so that theywill be equal to the guaranteed hourly base rates The bonus payments will be changed sothat employees will receive 7 of 116 bonus for each 1% of earned efficiency above 100%These changes will become effective on Monday,July 17,which is the start of thenext pay period.Example: The same employee mentioned in (1) above will now have a base rate of$1.245and abonus base rate of $1.245 and bonus will be computed under the newbonus schedule. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Three weeks vacation will be given to all employees whose length of service withtheCompany was 15 years or more prior to April 1, 1950, and who are otherwisequalified.4. In addition, selective increases are being considered for deserving employees innon bonus groups.On July 19 the parties again met with Mr. Malcolm. In reply to a question by Elconm, thecompany representatives replied that their position had not changed since the last meeting.Elconin then stated that the Company turned down the union proposals and then proceeded toput their own proposals into effect without tying the Union in on it. He said he felt that couldbe considered an unfair labor practice--it was an obvious attempt to circumvent the Union.The company representatives replied that they assumed the primary interest of both partieswas the best interests of the employees, and they pointed out that the benefits which theCompany had put into effect had first been offered to the Union which had rejected them, andmade counterproposals which the Company did not feel it could accept. Elconin said that theUnion had rejected only the noneconomic proposals of the Company, and that the Union wasagreeable to a settlement on the basis of the Detroit settlement. The parties then discussedretroactive pay, the maintenance-of-membership clause, vacations, and all the other pointsupon which the parties were in disagreement.On July 24, Rea (C) wrote a letter to Elconm which transmitted contract proposals on thesubject of discharges,management,seniority,general conditions.On July 26, 1950,repre-sentatives of the parties again met with Malcolm. Elconin asked for a recess in which heconferred with members of the union committee. Upon returning to the meeting Elconin saidthat he found himself at a loss for adequate clean words to describe the contract proposalsof the Company. He said that the latest edition of proposals was worse than anything theCompany had previously presented and stated that he didn't know in what concentrationcamp the proposals had been written. Burns (C) asked in what respect the proposals were soobjectionable.Elconin first mentioned section II, under"Discharge."This section was thesame as in the old contract except for the addition of "A Ivocacy of the overthrow of theUnited States Government by force or violence," as a cause for discharge. Elconin statedthatcommon sense was all that was needed to determine whether or not an employee'sconduct made him subject to discharge or discipline. Burns pointed out that the article wassubject to the grievance procedure,and that most of the proposal was the same as in theold contract.Elconin replied that the Company was setting itself up as a judge and tryingto take over the duties of the FBI, which they had no right to do. Elconin took objection toarticlesdealingwithmanagement and seniority and also to a section entitled,"Generalconditions"--which read "All provisions of this agreement shall be subject and super-seded by the laws, rules, regulations, and orders which may be imposed by the Governmentof the United States and the State of California." Elcorun renewed the union demand as toparticipation in the setting of standards under the incentive plan and insisted that the stand-ards set be subject to the grievance machinery. All of the various proposals were discussedin the course of the meeting without any change in the position of either party. Section 1,article XIV, "Representation," as rewritten by the Company,was distributed to the confereesnear the end of the meeting. This section read:Sec 1. The Company may require a non-Communist affidavit from any individual or in-dividuals claiming to represent the Union in any capacity before recognizing such indi-vidual as a representative of the Union and the Union may requirea non-Communistaffidavit from any member of the Los Angeles Management who represents the Companyin dealingswith the Union The Company or the Union may refuse to confer, meet with,or bargain with any such person or persons who decline to furnish such affidavit or affi-davits. Such affidavit shall affirm that the individual is not a member of the Communistparty or affiliated with such party and that he does not believe in, and is not a memberof, orsupportsany organization that believes in or teaches the overthrow of the UnitedStates Government by force or by any illegal or unconstitutional method.Rewriting had given to the Union the right to require non-Communist affidavits from therepresentatives of management Elconin termed this nonsense Again the parties discussedtheir differences without any change in the position of either. SQUARE D COMPANY7.832Events occurring September 8, 1950--February 26, 19517On September 8, 1950, the Union issued a bulletin entitled,"Negotiation Summary " Thisdocument is a report by the Union to the membership on negotiations with the Company. Itdivided the various provisions of the contract on which negotiations were being conducted intothree main categories It reported:The Company and the Union agreed upon the following portions of the contract:1.Preamble2Article I - Scope3Article II-Recognition4Article V -Overtime5Article VI -Shift Bonus6Article VIII -Holidays7Article X - Leave ofAbsence8Article XI - Illness9Article XII -InjuriesThe followingitems agreed to except as to minor detailsArticle IV - HoursArticle IX-VacationsArticle XIII-Military ServiceArticle XVII -SeniorityOn thefollowing items, complete disagreement between the parties.ArticleIII - Union MembershipArticle VII - WagesArticle XIV -Grievance ProcedureArticle XV -DischargeArticle XVII -ManagementOn September 13, 1950, thepartiesmetwithMr 0 E Goodwin,Federal conciliatorElconin statedthat the Unionwas prepared to drop one of its minor demands in regard tomilitary serviceand then stated that on the question of wages the committee thought thepresent offerof the CompanyinadequateThe companyrepresentatives asked what the Unionhad in mindElconin pointed out that thecost ofliving hadskyrocketed during the past fewmonths (post-Korea),and also a new wage pattern of 10 cents across the board with an addi-tional5 cents for skilled workerswas nowbeing established countrywideand the employeesfelt they shouldparticipate in that pattern.Elconin statedthat the employees felt they shouldhave 10 cents an hourincreaseand that thecommitteehad decidedupon 2 alternatives--6cents acrossthe boardin additionto the 4 centsalready granted or, in lieu ofthis,abolitionof the 70-30retentionon the incentive plan for the bonus groups,and an additional6 cents fornonbonus groupsThesewere the onlypoints onwhich thethinkingof the Unionhad changed.The confereesthendiscussed the question of wages as related to the patternwhichwas develop-ing throughoutthe country Miller on behalf of the Company asked if the Unionwouldhave anyobjectionto a "percentagedeal " The conferees then discussedhow a percentagedeal wouldaffect the take-home pay of the employeesas against the increases in pay previously de-manded by the Union Elconin stated that hewould take up the question of a percentage in-creasewith the employeesat a meetingtheywere having duringthe week Thepension planwas also discussedThe Companyreportedthat the details of thepension plan had not beenworked outin theirentirety, but that it would soonbe in final shapeThe confereesthen hada long discussion concerningthe Company'sproposal that union representatives furnish anon-Comr1 nistaffidavitOn October 4, 1950, the Company posteda bulletin which stated that effective October 9,1950, the employees of the Company at the Los Angelesplant would receive a quarterlycost-of-livingbonus on total earningsfor all hourlypaid employees,determined by the fluc-tuationsin the "ConsumersPrice IndexforModerateIncome Families in LargeCities "7It is pertinent to note that the Defense Production Act of 1950,which provided for priceand wage stabilization was approved September 8, 1950 Prior to that date prices had sky-rocketed,due to the national transition to a semiwar economy. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDThis bulletin explained in detail how the bonus would be paid Substantially the employees re-ceived a cost-of-living bonus in proportion to the increase in the cost of living as shown bythe Consumers Price Index The bonus was to become effective beginning in the first full payperiod after October 9, 1950, and at quarterly intervals thereafterOn October 6, 1950, the Company posted a notice to all employees stating that the ConsumersPrice index for the quarter showed an increase over 2 but under 3 percent, and that in ac-cordance with the Index the employees would receive a bonus of like amountOn October 11, 1950, the parties met again. Due to the illness of Mrs Page, no minutes ofthismeeting were taken However, it should be noted from the oral testimony hereinafterreferred to, that the pension plan was submitted to the Union at this meeting On October 17,1950, the shop committee of the Union issued a bulletin saying that the pension plan had beensubmitted but that the committee felt the plan had several weaknesses which would be dis-cussed at the next meeting of the Union.On October 25, 1950, the International Brotherhood of Electrical Workers and the Inter-national Brotherhood of Teamsters, both A F. of L , notified the Company by letter that theyrepresented the employees in the appropriate unit. The letter asserted that the Union withwhom the Company was conducting negotiations did not represent a majority of the employeesand warned the Company that if it conducted any more negotiations with the UE the unionswould place a picket line around the Company's plantOn November 14, 1950, Rea, on behalf of the Company, informed Goodwin of the FederalMediation and Conciliation Service that in view of the claim of representation by the IBEWand the Teamsters and their threat to picket the plant, the Company did not believe it wiseto arrange any further meetings of the parties until the atmosphere had cleared.On November 16, 1950, Elconin addressed a day letter to the Company which informed theCompany that the claims of the IBEW and the Teamsters were fraudulent as was proved bythe failure of these unions to file petitions with the NLRB It demanded that the Company"cease its stalling and its misuse of fraudulent claims by nonexistent organizations amongthe Square D workers in its efforts to prevent legitimate collective bargaining with the le-gitimate representatives of the Square D workers " The day letter demanded a reply to theshop committee by Monday noon, November 20 Burns (C) talked to the chief steward aboutthe situation, immediately on receipt of the letter His oral testimony is later reviewed.On November 24, 1950, the Union filed a charge with the Boardalleginga refusal to bar-gainby the Company This charge is Case No 21-CA-956On or about January 1, 1951, the Company put into effect the pension plan which had pre-viously been submitted to the UnionOn February 26, 1951, the Union and the Company agreed to reinstate bargaining nego-tiations and as evidence thereof executed the withdrawal request and the lettersetting upfour bargaining meetings, both of which have been referred to in the disposition of the motionof the Respondent for the dismissal of portions of the complaint under Section 10 (b) of theAct3Events occurringFebruary 26, 1951, to December 12, 1951,the date of the hearingOn March 1, 1951, the parties met pursuant to their settlement arrangement Mr HenryFiering was the principal union representative at this meeting Fiering proposed that theparties reestablish the old contract with appropriate changes. The Company objected to this,pointing out that several provisions had been agreed upon in a proposed new contract, andthat the idea of going back to the old contract had been thoroughly discussed and rejected inprior meetings. Fiering then proposed that the parties try to establish the old friendly attitudebetween the parties by instituting the grievance procedure as established by the old contractCompany representatives stated that the Company had always listened to any complaints fromany of the employees. After some further discussion it was agreed that any employee whowished to present a grievance might be accompanied by a steward from his department inthe presentation of that grievance. However, the Company stated that it wanted it clearlyunderstood that this procedure did not set up any formal contractual grievance procedureThe Company asked the Union to prepare proposals for the next meetingOn March 7, 1951, the parties again met. Fiering had prepared a letter containing theUnion's demands This letter was circulated to the conferees This letter made practicallythe same demands as Elconin's letter to the Company at the time he gave notification of theUnion's desire to modify the contract Fiering's demands, however, took into account therecent increases in pay and, to some extent, those points which had been withdrawn by theUnion in the course of prior negotiations Fiering's letter asked for a raise in pay from $ 2 10 SQUARE.D COMPANY285to $ 2 25 an hour for tool and die makers, and included an increase for painters to 10 centsabove any negotiated general wage increase, a substantial wage increase, the prorating ofvacations, the elimination of certain lines in the clause dealing with seniority and for auto-matic progression under the "schedule of wage rates", andagainrenewed the Union's de-mand that the setting of standards pursuant to the incentive plan be accomplished by nego-tiation of the parties, and that the standards so set be subject to the grievance procedureThe parties then engaged in a discussion concerning past and proposed increases in wages,in view of the new Government regulations stabilizing wages Fiering explained that the Unionsought anincreasein excess of 10 percent, the limit under the stabilization law, that theUnion hoped that the particular circumstances of the situation might justify such an increaseAlso, the Union was hopeful of a relaxation of wage restrictions and wished to provide forthat eventualityThe conferees then discussed the cost-of-living bonus which was then ineffectThe Company assured the Union that since the cost-of-living bonus was in effectprior to January 25, 1950, the freezing date, it appeared that it would be permitted to paythis bonus to employees for the next quarter, and that the Company under its interpretationof the law intended to pay the bonus Thereafter the conferees reviewed all points of dis-agreement between themOn March 14, 1951, the parties again met. In the course of discussing the proposed in-creases for tool and die makers and painters, the Company pointed out that changes in thesecategories put the entire wage classification system of the Company out of proportion and thatadjustment could not be made for the specific categories without evaluating all other classifi-cationsFiering asked if it was true that there was no job evaluation plan in effect at thattime, to which the Company replied that there was not The conferees then discussed jobevaluation plans in general The Company stated that they thought that a job evaluation pro-gram should be undertaken so that the Company could determine how the various jobs oughtto rank. It was pointed out that if they didn't do this, they would have complaints of inequitiesall over the shop Miller, on behalf of the Company, reported that the Government regulationsin regard to the cost-of-living bonus had been clarified and that the bonus would be paid toemployees for the next quarter. Fiering requested that the Company notify the chief stewardwhen they received the new figures on the Index. The Company agreed that it would. One ofthe union representatives then asked how long the cost-of-living bonus would be in effect andBurns (C) replied, "Until June 31, 1951 It could continue on, but not increase, beyond thatdate " At one point in the conference, Fiering said that the Company had not given the Unionthe figures on the amount of increases that had been given to the employees Miller repliedthat the Company had not completed its own figuring in the matter, but that a precheck showed.that the increases given was not far away from the 10-percent limit. He added that the 4-centoverall increase, and the 4-percent cost-of-living bonus were obvious increases, but the wageregulations required that increases be figured on overall increases for the unit involved, andthe change in the bonus plan which increased the bonus earnings of certain groups had to betaken into consideration alsoThe Company said they would be willing to show their figuresto the Union when they were completed Union representatives hazarded the guess that theCompany's wage levels would be 2 to 3 percent below the 10 percent allowed, company repre-sentatives guessed the figure to be within 1 percent The parties seemed to be in agreementthat the wage-fixing formula was a complication in their discussions The conferees thendiscussed vacations, seniority. Fiering then proposed that the pension plan then in effect beincluded in the contract. Burns asked him if he proposed that the plan as then in effect be in-cluded.Fiering replied that he understood there was quite a difference between the plan inLos Angeles and the one in effect in Detroit and asked what the differences were Burnspointed out that the basic benefits of the two plans were the same, but that in Detroit therewere a series of committees appointed to administer the plan, while under the plan at LosAngeles the Company administered the plan Company representatives said they would prefernot to commit themselves on the subject of including the pension in the contract at this time,butwould like to have the chance to give it further consideration. Fiering stated he wouldlike to have the inclusion of the pension plan added to the list of proposals the Union hadalreadypresented,and the Company agreed to consider the proposal, and to give an answerlater.Thereafter the conferees again discussed the maintenance of membership and checkoffwhich disclosed that the parties had not changed their position on those matters In discussingthese clauses, Fiering said that the extent of the Union's consideration of the job evaluationplan dependeduponwhat the Company's attitude was going to be on reinstating the old con-tractThe Company again voiced its opposition to the old contract and one of the union con-ferees then stated, "We're right back where we started " The conferees then discussed jobevaluation,and the Company supplied some material on that subject to the Union for itsstudy. 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn March 21 representatives of the parties again met and discussed the subject of vaca-tions at great length.Then the Union stated that they had considered the job evaluation pro-gramand that they had a great many questions concerning it. After discussing various ad-vantages and disadvantages of a job evaluation program, the parties discussed the manner ofinstituting the program. The Company invited the Union to cooperate in working out a jobevaluation program through mutual effort. At this point, Fiermg stated the job evaluationprogram should have nothing to do with the rest of the contract. The Company disagreed withthis statement immediately. Fiering then stated that he believed the Union would withdrawany proposal it had made regarding job evaluation, and Miller asked if he meant "unless acontract could be signed prior to working out a job evaluation program." Fiering replied thathe thought a contract could be worked out whether or not the Company worked on a job evalua -tion program. The Company contended that if it tried to adjust rates on a few classificationswithout ranking all jobs, other inequities would result which would cause other grievancesfrom employees in other classifications. The Company stated that the job evaluation shouldbe done concurrently with writing an agreement. Fiering then said that "If that was going tohold up the contract, they would just stick with their proposals on the two classifications."Pursuant to its agreement at the meeting of March 14, 1951, the Company presented its com-putations showing the amount of increase which had been effected by the general increase andthe cost-of-living bonus. This computation showed that the Company had increased wagesslightly over 10 percent, the limit allowed by law. In connection with these figures Burns(C) explained that if the Company had not given over 10 percent in wage increases sinceJanuary 15, 1950, and were to give a general increase at that time to make up the difference,the employees would lose the automatic provisions of the escalator clause. Miller stated thatthe employees would be getting more by accepting the cost-of-living increase. The con-ferees then discussed the provisions of the old contract without any change in position. Atthismeeting the Union had submitted a copy of its proposal concerning vacations.At about this time, Frank Flores, a former steward of the UE, circulated a petition amongthe employees. This petition was headed as follows: "We, the employees, would like to changeUnion from United Electrical of America to some other union elected by the people and to bevoted on." Flores obtained 123 signatures of employees in the unit to this petition. However,as will hereafter appear, he did not file the petition with the Board, but kept it in his posses-sion.On April 2, 1951, the parties again met to discuss the Company's proposed new contract.The partiesagain tooktheir old positions in regard to maintenance of membership. In thecourse of this discussion, Elconm charged that the Company was not bargaining in good faith.Later he said that "he didn't want the statement left on the records that they were accusingthe Company of not bargaining in good faith; rather, ..., they felt the Company was bargaininghard." In the course of this discussion, Burns pointed out that the Union had canceled thecontract.Whereupon Elconin stated that there was too much emphasis on this point. Theparties then discussed all the provisions upon which they could not agree, with no change inposition by either.On April 16, 1951, the partiesagain met.At this meeting the Union offered the followingproposal in regard to the loyalty question. The proposal was: "The Union and the Companyagree that its representatives subscribe to andactively uphold the Constitution of the UnitedStates, its Bill of Rights, and the Declaration of Independence." The conferees then discussedthe fact that on the Friday previous, a leaflet had been distributed to the employees of theCompany in which Elconin had explained his attendance at an allegedly left-wing meeting asreported in the Los Angeles newspapers. Also the Union had recently accused the Companyof red-baiting tactics. Miller (C) said that he had read the union pamphlet, which was mainlyan attack on the Un-American Activities Committee, and nowhere could he find a statementthat the Union and its leaders were not communistic. The parties then engaged in a sharpaltercation which will be set out more at length hereafter. After this altercation, the partiesdiscussed the other features of the contract. On May 7 a proposed meeting was adjourned be-cause of a misunderstanding among the union committee.On May 8, 1951, the UE filed the charge in Case No. 21-CA-1106, restating the chargespreviously alleged in Case No. 21-CA-956.On June 5, 1951, the partiesagainmet. On this occasion they could not agree upon thewordings for grievance and no-strike clauses. The Company then gave a fgrther definition ofits proposal on loyalty and again stated that it wished to include in the contract as a reason fordischarge, the advocacy of the overthrow of the United States Government by force. Thisled to a long discussion of this subject. The conferees finally moved on to a clause pertain-ing to demotions but were unable to resolve their differences on that point SQUARED COMPANY287On June 8, 1951, Elconin wrote a letter to the Company submitting four proposals. Theparties then experienced difficulty in arranging a meeting because of the absence of twocompany officials, Burns and Miller.On July 13, 1951, the National Labor Relations Board notified the Company that the UnitedAutomobile Workers, CIO, had filed a petition seeking certification as bargaining repre-sentative of the employees in the appropriate unit. On the same date, Rea wrote Elconin thatnegotiations were suspended pending a decision by the Board in regard to the UAW petition.On July 25, 1951, the Company issued a set of revised rules of Square D Company.On October 16, 1951, the Regional Director for the Board, by letter, notified the Companythat he rescinded his prior approval of the withdrawal in Case No. 21-CA-956.On October 18, 1951, the consolidated complaint, order of consolidation, and notice ofhearing herein were served.On October 26, 1951, the Regional Director for the National Labor Relations Board notifiedboth parties that the UAW-CIO petition had been dismissed. On November 8, 1951, Fieringwrote the Company calling to their attention the fact that the UAW-CIO petition had beendismissed and asking for a resumption of negotiations.On November 14, 1951, Rea, on behalf of the Company, notified the Union that despite thefact that the Board had dismissed the UAW-CIO's petition, the question of representationstill existed, and that the Company was engaged in preparing the present case for hearing.The Testimony of theWitnessesThe Respondent called as a witness Frank Flores, who testified that he was a precisiongrinder in the tool and die department and had been an employee of the Company for about5 years. He had been a member of the UE and had been a steward. Between March 1 and 26,1951, he circulated a petition among the employees of the Company, showing the employeesthe heading at the top of the petition, which read:" We, the employees, would like to changeunion from United Electrical of America to some other union elected by the people and to bevoted on." Of the 178 employees, 123 signed the petition. He testified that the employeesseemed to be glad to do it and that they all said that it was a good time to do it. 8On cross-examination the witness stated that he had been a member of the UE for sometime and that his dues were checked off by the Company the same as the other employees. Hestated that he did not submit a resignation in writing to the Union, but that he "just pulledout.Approved by the Chief Steward. I think it was Charlie Gill at the time." He stated thathe was definitely not a member of the Union thereafter. He stated that he left the Union inthe following words, "Just a matter of pulling away, due to the fact that there was no moredues being paid.Idon'tthink you have got very many of them that paid. You just automati-callypulled away. When you don't keep your membership dues up you are no part in theUnion." The witness said that he was engaged in circulating the petition for some weeks.Flores testified he talked to the men in the shop and that they all seemed to be in agreementthat they should have an election and select a union through that procedure.After Flores had completed the circulation of the petition, one Payne came to him andinquired about the petition. Payne pointed out to him that he had been a member of the UEand that the UE had done a lot for him. He suggested to Flores that the latter tear up thepetition.Flores told him that he had started the petition and that he intended to followthrough on it. On cross-examination the witness stated he had shown the petition to Burnsof the Company on the Friday before the hearing, but that up to that time he had not discussedthe petition or shown it to any member of management.Flores impressed the undersigned as a truthful, reliable witness. I credit his testimonyfully.The Respondent also called as a witness James HenryBurns,personnel manager. Hetestified that the only relation between the plants of the Company as to the pension plan wasthe basic element of the funding of the plan. He explained that the plan encompassed allemployees of the Company at all plants since it was not actuarially sound to fund a pensionplan for a company of less than 500 employees. In order to have a sound structure for theplan, the plan was funded out of corporation headquarters in Detroit for the benefit of allplants.Burns testified that there was a meeting between representatives of the Union and theCompany on October 11, 1951. On this date, Mrs. Page, who usually took notes, was ill andthe Company felt it advisable to have no notes rather than to ask someone who was unfamiliar8 Itwas stipulated by the parties that each person whose name purports to be signed to thepetition would testify to the genuineness of his signature if called as a witness 288DECISIONSOF NATIONAL LABORRELATIONS BOARDwith the task to take the notes. The company representatives at the meeting were Miller,Liebsack, Hubbard, and Burns. Union representatives were Elconin. Fiering, and Bracken.The two main subjects discussed at the meeting were the cost-of-living bonus plan and thepension plan. The discussion as to the cost-of-living bonus was confined to how the bonusoperated,method that was used, the index that was used, and the general administrativedetails of the plan. This witness testified that outside of general questions from the unionrepresentativesas to how the plan would operate and the various details involved in it,that he did not remember any specific remarks or questions raised by the Union. As to thepension, Burns stated that to the best of his recollection the Company told the Union at thattime that it wished to put the pension plan into effect on the first of the year. He did notrecall any expression on the part of the Union.Referring to the minutes of March 14, the witness stated that he had a recollection of adiscussion that occurred on that date. The question concerned how the cost-of-living bonusplan came into the wage stabilization regulations. At the meeting Burns stated, that as heread the regulations, a company who had a cost-of-living bonus plan in operation prior toJanuary 25, 1951, the freeze date, would have free movement of the escalator type clauseup to and including June 30 of that year, with the idea that the Company could continue topay the same amount of cost-of-living bonus that it had been paying, but at the date of thismeeting the regulations had not provided for any adjustment beyond June 30, 1951. Burnstestified that in the meeting the Company did not state that no further adjustments would takeplace after June 30, 1951.In reference to the minutes of the meeting of March 14, 1951, Burns testified that he hada discussion of the incentive plan in this meeting. The company position on the incentive planwas that the Company wished to come toan agreementby negotiationon the entireincentiveplan, but that the Company sought to establish that the method of setting standards of pro-duction would be left as a company prerogative and would not be subject to the grievanceprocedure. There was never any statement by any management representative that the basicstructure of the incentiveplan as agreedshould not be put into the contract.This witness testified that after November 8, 1950, there were no grievances processed.No incident had arisen either before or after thatdatewhen an employee who had a grievancerequested the presence of a union representative; and management had declined to discuss agrievance with a union representative. Burns testified that he had handled one grievancehimself specifically with the union representative present.In reference to the minutes of March 21 and the "computation made by Company," Burnstestified that the computations had been prepared in advance ofthe meetingand that theywere furnished to the conferees at the meeting and that representatives of both partieswent over the figures as they are in the exhibit.On cross-examination, the witness stated that he did not have an occasion to discuss agrievance during the period April 10, 1950, to March 10, 1951. On the latter date the Companyagreed toa grievance procedure by which the Company made specificarrangements as togrievance handling due to the fact that there was nothing in writing, such as a formal methodof handling of grievances. The witness explained that after the contractwas terminated, theCompany continuedingeneralthe same procedure for grievances that it had before. Thegrievance went to the foreman, to the factory office, and then to Burns. No formal notificationwas given the employees of any change in the grievance procedure. After thetermination ofthe contract the employees and the Company simply continuedthe procedure previously used.The witness denied that the Company did not recognize the union stewards.Burns testified that he first saw the petition circulated by Frank Flores on the Fridaybefore the hearing. On that day he asked Flores if he had suchpetition.Flores said that hehad, and Burns asked him to give it to him for the purpose of introducing the petition inevidence at the hearing. Burns had knowledge of the existence of such a petition since thetime it was circulated in March, as it wasa matter ofcommon discussion in the plant. Hestated that he did not know whether the petition asked for some specific union or not, butthathe had been informed that the petition stated that the employees wished toseparatethemselves from the UE. The witness stated that on other occasions when unions other thantheUE had claimed torepresenta majority of the employees in the unit, the Company hadnotified the UE to that effect. The Company did not notify the UE of the circulation of thispetition, because the Company did not know much about the petition except that a petitionhad been circulated.Burns testified that there were three factors which the Company tookintoconsiderationwhich prompted their request for some form of non-Communist oath. First was the originalfailureof the UE to comply with the requirement of Section 9 (h) of the Act that it filenon-Communist affidavits. Second was the expulsion oftheUE from the CIO on the ground that SQUARED COMPANY289itwas a Communist-dominated union. The third was the fact that Elconin was reported inthe pressas havingmade a speech at a purportedly left-wing organization, Southern Cali-forniaChapter of the National Council of the Arts, Sciences, and professions, on April 10,1951.He explained that the Company first proposed to renew the 1949 contract, primarily be-causethe contractwas still ineffect and the Company would try to continue on that basis ifpossible.However, the Union at the very beginning of negotiations took a very belligerentattitude,threateningto strike, and refusing to accept reasonable overtime assignments.When ultimately the Union terminated the contract, the Company felt that it was a good timetobring up in bargaining certain clauses which hod caused the Company a good deal oftrouble.The portions of the contract which the Company did not like were those dealing withmaintenance of membership, checkoff, vacation, and assignment of personnel. Burns statedthat the vacationclausehad caused much trouble as to whether it meant the employeesshould be given the time off, or pay for the time. One case on the vacation clause had goneto the State Labor Board. The clause on the assignment of personnel gave much difficultyas the Company desired to shift people around when there was not work in one departmentand there was work in another, rather than lay anyone off.Burns impressed the undersigned very favorably. He testified in a straightforward andcandidmanner.I credit his testimony fully.K.L. Sinclair, assistant secretary of the Company,alsotestified. He stated that he waspresent at negotiating meetings between the Company and the Union in April 1948. One ofthemain issues at the 6 or8meetingswhich he attended was the loyalty oath. The othermain issueswere the maintenance of membership and the checkoff. The Company was opposedto these. The Company proposed some form of loyalty oath, the wording of which could notbe remembered by the witness. At these meetings both parties participated in trying towork out some clause pertaining to loyalty and finally the clause in the agreement wasworked out. This witness testified that theclauseon the subject of loyalty in the 1948 and 1949agreements was the result of conferences between the parties On cross-examination thewitnesstestified that according to his recollection the Company did not ask for the rightto discharge employees whose loyalty the Company doubted. Nor did it seek to have individ-uals sign a non-Communist oath. What the Company wanted was a stronger article on loyaltythan was finally agreed upon.Pursuant to a subpena, Noah N. Tauscher, assistant regional director of the UAW -CIO,testified.He testified that the petition which the UAW -CIO filed with the Board in Case No.21-RC-2055, on or about July 13, 1951, was supported by 108 signed authorization cards ofemployees in the unit. Counsel for Respondent offered the cards in evidence but upon objec-tion by the General Counsel they were not received. I credit his testimony.Mrs. Margaret Page, the secretary to Mr. Burns who prepared the minutes of the negotiat-ingmeetings,also testified. She stated that she made stenographic notes of what was saidat the meetings and thereafter prepared a memorandum or summary from her notes. Shehad with her her shorthand notes for the meeting of April 2, 1951. Mrs. Page testified thather notebook showed that at that meeting Elconin had said, "Don't want the statement lefthere, not bargaining in good faith. Mean the Company is bargaining hard," and that "hard"was written in longhand in her stenographic notes. Mrs. Page was not subjected to any cross-examination. I credit her testimony fully.The General Counsel presented as a witness Blas Gerardo. This witness testified thathe was a shop steward for the UE. At one time, Hayden, his supervisor, told him that therewas no more union shop in the plant and that Gerardo would no longer be recognized assteward. However this witness did not know whether this occurred in April 1950 or September1950.After this incident he had participated in the contract negotiations. This witnessappeared to be confused. He did not appear to understand the questions propounded to him,and also appeared to be unsure of his answer. There is no other testimony in the case whichsupports any testimony which he gave. Because of his obvious confusion and lack of under-standing, I do not credit his testimony.Carl Brant, business representative of the UE, testified as a witness. He stated that heparticipated in negotiations with the Company in 1944, 1945, 1946, 1947, and 1948. In thosenegotiations aMr. Gudie represented the Company, but in 1947 Gudie dropped out and Reatook his place. Brant stated that after Rea came into the negotiations it was more difficultto pinRea down as to when the conferees would meet again, and the spacing between meetingslengthened. Brant impressed the undersigned favorably. I credit his testimony.William B. Elconin, previously referred to, was the principal witness for the Gen-eralCounselMost of his testimony was devoted to giving explanations, clarifications,or amplification of those portions of the minutes of the negotiation meetings which 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDwere excepted from the stipulation of counsel.Elconm's testimony on all of these exceptedportions tended to put a more favorable light on the UE conduct in negotiations.He attemptedto give explanaticas as to allportions of the minutes in which the UE appeared to disadvantage.Much of his testimony in regard to the negotiations in prior years is undisputed.I credit thattestimony.However, a great deal of his testimony is devoted to proving that the UE protested atnegotiationmeetings,when the cost-of-living bonus was put into effect,and when the pensionwas put in effect.The minutes of neg..tiation meetings, as prepared by Mrs.Page, do notrelate any protest on these pointsby the UE.Inasmuch as Mrs.Page's notes were made inthe course of the negotiations,and were reduced to writing immediately thereafter and beareverymark of accuracy and impartiality,Icredit her testimony,and reject Elconin'stestimony on these points.Mrs. Page was very thorough in her reports. I do not believethat she would fail to note protests of the Union, if in fact they had been made.Elconin alsodenied that in the course of the meeting of April 2, 1951,he made the statement that "I don'twant the statement left here that the Company is not bargaining in good faith.Imean theCompany is bargaining hard."On that point Mrs.Page also testified that he said exactlythat, as reported in the minutes.On that point I credit Mrs. Page's testimony.Elconin also testified that the minutes did not truly portray his arguments on the non-Com-munist oath proposal.He testified that on July 26 he stated to the Company that in hisopinion no private party had a right to inquire into the political or religious affiliations ofany other individual and that the Union would not be a party to such an arrangement. TheUnion felt that such a provision would be undermining the constitutional rights of Americans,generally.Elconin also explained that the Union objected to the discharge of any employee becausethe employee advocated the overthrow of the Government by force or violence.He explainedthat the Union maintained that such an employee should not be discharged until convicted inacourt of law, of a specific statute;that subversive activities should be reported to theproper governmental agency,and handled thereafter by the courts.He maintained that anemployer had no right to discharge employees for this reason,prior to conviction in a court.For reasons which I will state hereafter,I have rejected all of this testimony.Henry Fiering,international representative of the UE, also testified on behalf of theGeneral Counsel He testified in reference to the minutes of March 7,that his commentin regard to the wage proposals was that the Union felt that conditions in the plant meritedan increase above the 10 percent which was permitted by the wage stabilization regulations,and it was up to the Company to negotiate with the Union fairly on what the conditions war-ranted.After they had negotiated with the Union, and had come to an agreement,the Unionfelt that the agreement would be justifiable for approvalby theWage Stabilization Board.This witness also testified that the "computations made by the Company"mentioned in theminutes of March 21 were not submitted to the Union at that meeting.He said that some ofthematerial was given to the union representatives by word-of-mouth at the meeting, butnot all the detailed information that appears in the supplements.Fiering's testimony as tothe "computations made by the Company"is flatly contradicted by Burns in his testimonyand by the fact that the computations are attached to the minutes of that date.I reject Fiering'stestimony on that point. However, the remainder of his testimony I credit.Findings as to BargainingThe evidence in the case is composed of the documents which have been identified in thechronology of events and the oral testimony.The entire record has been carefully consideredby the undersigned.Itmust be clear, at this point, that any summary of this evidence mustgive less than an exact account of all the various ramifications of these negotiations. A sum-mary,however fairly and accurately prepared, cannot replace a firsthand examination of theevidence here involved.It is only by careful examination of the conduct of the parties in thisnegotiation,viewed against the backdrop of events, that the clear picture of the negotiationemerges.There are two issues in the present proceeding.1.The General Counsel contends that the Company did not bargain with the Union in goodfaith.His bill of particulars claims that at 18 points,the Company's bad faith, or lack of goodfaith,is shown.Each of these points will be later reviewed under the heading "Findings asto specifications of the bill of particulars."2.The General Counsel contends that at all times relevant the Union was the representa-tive of a majority of the employees in the appropriate unit. S2UARE D COMPANY291There are certain undisputed facts in the background of this evidence that have importantbearing on the issueof the Company's good faith.The firstof these facts is that the Companyhas a long and excellenthistory ofcollective bargainingwith this very Union.Since 1943 thetwo parties have dealtwith eachother amicably and fairly in accordancewiththe best princi-ples of collective bargaining.It is manifest from the evidence that until the termination of thecontractby the Unionon April3, 1950,the Company had experienced no authorized or un-authorized work stoppages.Also, in thatlong period of time,only a few(2 or 3)grievanceswere processedeach year by the Union.The record is devoid therefore of any evidence ofbad faithon the part of the Company in any of the bargainingwhich tookplace in the 8 prioryears.Also the recordis devoidof evidence of antiunion conduct or animus on the part of theCompany inthe 8 prior years.In this controversy too, there is no claim of antiunion animus on the part of the Company,outside of the bargaining.The GeneralCounsel makes no claim thatthe Companyinterfered,threatened,or coerced employees. He makes no claim that any official of the Company inter-fered withthe enjoyment of any employeeof hisrights underthe Act.The General Counseladmits that the parties bargained at many conferences,over a longperiod of time,but his claim is that, in doing so,the Companywas engaging in surface bar-gaining,shambargaining,while at all times it was in fact refusing to bargain with the repre-sentative of a majority of its employees.He assertsthat the Companysought in the bargain-ing not legitimate provisions or contract clauses,whichwould confer benefits on the Companyand its operations,but that theCompany soughtto make agreement of the parties impossiblebecause it wished to evade its duty to bargainunder the Act.With thisbackground in mind,and the issues squarely before us,we may examine theevidence as it relates to the General Counsel's bill of particulars.At each heading whichfollows,Ihave placed the exact allegation as set forth in the General Counsel's bill of par-ticulars.The numberof each heading is the same as the number of the specification.a.Findings as to specifications of the bill of particulars#1. Refusal to meet and bargain with the Union on and after November 8, 1950, andbasing the refusal on the spurious outstanding claim of the International Brotherhood ofElectrical Workers,which claim had no merit.#2.Refusal to reply to the Union's demand to meet and bargain on November 16, 1950.There is one defense to both of these allegationswhichwas not considered at the hearing.It is undisputed that the Company and the Union entered into an agreement on February 26,1951,wherein and wherebytheUnionwithdrew its charge of refusal to bargain,Case No.21-CA-956,and the Company agreed to meet and negotiatewith the Unionon four specificdates.At the opening of the hearing the Respondent moved to dismiss certain portions of thecomplaint on the ground that the complaint in certain respects violated the provisions ofSection 10 (b) of the Act.All discussion at that point was directed to an inquiry as to whetherthis agreement tolled the running of the statute of limitations set forth in Section10 (b). TheRespondent did not directly urge that the parties were bound by a fully executed settlementagreement of the pending charges in Case No.21-CA-956, and the Trial Examiner did notrule on that question.However, in its brief the Company now urges that consideration.The GeneralCounsel at the hearing argued that this arrangementof theparties was asettlement agreement,and that the Regional Director had a right to set aside the settlementagreement when in the Regional Director's opinion the settlement agreement was not fullycompliedwith by the Company.I agree that the Regional Director has the authority in a propercase to set aside a settlement agreement on the basis of his own administrative finding thatthe Companyhas not complied with the terms of the agreement.But he made no such ad-ministrative finding in this case.His letterto the Companyreads as follows:On February 26, 1951, the withdrawaloftheabove charge was approved by the RegionalDirector.On May 8, 1951,the Union filed another charge,Case No. 21-CA-1106, in-corporating the allegation of the charge in Case No.21-CA-956therein and alleging aresumption and continuationof the previousalleged refusal to bargain.Since a formalcomplaint will issue ina few daysin these matters,Iam thereforerescindingmy previous approval of the withdrawal in Case No21-CA-956 The com-plaintwill encompassthe refusalto bargain allegations of both charges 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to this decision, the Regional Director issued his complaint, putting the Respond-ent to trial on the issues covered by the agreement. However, all the facts concerning thisagreement were litigated in the hearing; witnesses testified under oath as to the manner inwhich the settlement agreement was effected, and as to the compliance of both parties withthe settlement agreement. It is undisputed that the agreement was entered into by the parties.The terms of the agreement are likewise clear and specific, and not subject to any orallimitation. I now find, upon the credible evidence pertinent to that point that the Company ful-filled all the terms of its agreement--it bargained in good faith with the Union on the agreeddates, and for a long time thereafter. Consequently I find that the settlement agreement ofFebruary 26, 1951, bars the General Counsel from prosecuting the Company for any refusal tobargain prior to that date.Furthermore there is no proof that the Respondent refused to meet and bargain with theUE on November 8, 1950. There is no evidence of any request to meet on that date or any datethereafter until November 16, 1950. On the latter date, the UE demanded that the Respondentmeet and bargain and requested an answer by noon, November 20, 1950. This was answered byBurns, who told the chief steward that the Company was considering what action it would takein view of the conflicting claims made by the various unions upon the Company. These con-siderations led ultimately to the settlement which was effected on February 26, 1951. Thedemand of the Union was made on November 16, 1950. The Union followed its demand byfiling charges in Case No. 21-CA-956 on November 24, 1950. Under the circumstances, Ifind that the Company, confronted with conflicting claims by two unions, had a reasonabletime to review its legal position, to consult counsel, or to confer with both unions, before itmade a decision as to its future position. The UE exhibited little patience in this situation. Itissued its demand to the Employer, and when it did not meet with the Union immediately, theUE filed its unfair labor practice charge. Confronted with legal prosecution by the UE, theEmployer again had a reasonable time to survey the position in which he found himself, andto decide to prepare his case forhearing,or to negotiate with the UE, upon the pending charges.The Company here took the latter course and after negotiations, the pending charges weresettled on February 26, 1951. I find that this delay in meeting with the UE, under the cir-cumstances, was not a refusal to bargain,Furthermore the conduct of the UE in agreeing to settle the outstanding claims of failure tobargain, and actually participating in bargaining from March 1, 1951. to June 11, 1951, wasin fact a waiver of any technical violation of the Act, which might have occurred prior to thatbargaining. This claim of the General Counsel typifies the union conduct at several points ofthis controversy. The UE wanted to have its cake and to eat it, too. The UE demanded bar-gaining conferenceswith the Company, and pursuant to such demand bargained with theCompany for many months, but now the General Counsel argues that the Company committeda refusal to bargain before those negotiations commenced. I find that argument without merit.By all the principles of estoppel or waiver, the General Counsel is precluded from thatposition.The UE's demand to bargain on November 16,1950, culminated a long series of negotiationsbetween the parties, which had ended in an impasse on several points. It is apparent from areading of all the evidence that in the negotiations for a new contract the UE insisted uponmaking the setting of standards pursuant to the incentive plan subject to the grievance pro-cedure and arbitration, a point on which the UE had always conceded in prior negotiations,and the Company insisted upon the elimination of maintenance-of-membership and checkoffclauses, points upon which the Company had always conceded in prior negotiations. Thesethree subjects are all bargainable subjects and it appears that from the inception of nego-tiations through November 16, 1950, to the filing of the charges in Case No. 21-CA-1106 onMay 8, 1951, this impasse prevailed. On these issues both parties refused to budge, so eachbears a responsibility for the ultimate failure of negotiation. When an impasse was reachedprior to November 16, 1950, the Respondent was under no obligation to meet simply for thesake of meeting. On that ground, also, I find that the Respondent did not refuse to bargainby virtue of this specification.#3.Unilateral institution of a pension plan on or about January 1, 1951.Itisundisputed that the pension plan was instituted on January 1, 1951. It is undisputedthat the pension plan was fully discussed with the UE well in advance of its institution andthat the desired effective date was discussed with the representatives of the UE. There wasnever any demand or suggestion by the UE as to what the plan should entail. Union officialsinquired about the method of operation of the plan, and seemed to be favorably disposed tothe plan. Never at any time did they object to the institution of the pension plan. SQUARED COMPANY293At the time the plan was instituted January 1, 1951, an impasse on the issues had occurred.When the parties later met, after the institution of the plan, Fiermg requested that thepension plan as then in effect be included in the contract.Inconsidering this question the decision of the Court of Appeals, for the Seventh Circuitin N.L.R.B. v. Bradley Washfountam Co., 192 F. 2d 144, is apposite. Because the decisionreviews the pertinent cases on the subject. I will quote it at length:As we read the Board's decision it concluded that the wage increases, althoughawarded by respondent after proposing them to the Union, were improper becauseat the time of the awards there had not been "a hardening of the attitude of the nego-tiators."There is no question but that the parties were bargaining from time to time;that the Union had demanded 16¢ an hour increase and certain privileges, and that,as the negotiations progressed and wlule they were still continuing, the employerconcluded that it would yield to the request of the Union to the extent of at least 10¢ anhour and made allowance of that amount on June 30. The next month it made the allow-ance as to pay for holidays, and in October an additional 5¢ an hour. All of these awards,as the Examiner and the Board found, were made after notice to and negotiation with theUnion, and were in direct response to the Union's request for an increase of 16¢ anhour.The Union was not ignored; it was notified and consulted. Then the employeeswere notified that, though the Union had not accepted, the company felt it only fair tomake the allowances. In other words, the ultimate situation was that the Union hadrequested 16¢ and pay for holidays and that the respondent after notice to the Unionhad allowed 15¢ and part of the relief prayed as to pay for holidays. How this can besaid to have been unilateral is well nigh impossible to see, for it was in fact, com-pliancewith the requests of the Union to the extent made and, as the Examiner found,without prejudice to the rights of parties to continue their negotiations as to the demandsnot granted and as to the form of a new contract to take effect upon expiration of thethen existing one. The allowances were concessions made in response to the requestsof the Union. True they did not include allowance of all of the demands, but, as to thosewhich were not allowed, the correspondence and the record as a whole indicate clearlythat it was contemplated that the parties would continue to bargain and negotiate as tothebalance of the Union requests and as to the form of a new contract. Surely suchaction constituted no deprivation of or interference with the rights of the employeesand no interference with their bargaining agent but was in fact merely concession astopart of the requests made, thus avoiding the necessity of further negotiations withrespect thereto.That such acts upon the part of the respondent are innocent and should be encouragedrather than discouraged is apparent from the reasoning in various decisions having todo with the economic policy underlying the National Labor Relations Act.... Thus inN.L. R. B. v. Crompton-Highland Mills, 337 U.S. 217, 224, ... [24 LRRM 2088], thecourt said:"A unilateral grant of an increase in pay made by an employer after thesame proposal has been made by the employer in the course of collective bargaining ***leftunaccepted or even rejected in those negotiations *** might well carry no dis-paragement of the collective bargaining proceedings. Instead of being regarded as anunfair labor practice, it might be welcomed by the bargaining representative. withoutprejudice to the rest of the negotiations. See In the Matter of W. W. Cross & Co., 77N.L.R.B. 1162 [22 LRRM 1131]; In the Matter of Exposition Cotton Mills Co., 76 N.L.R.B.1289 [21 LRRM 1319]; In the Matter of Southern Prison Co., 46 N.L.R.B. 1268 [11 LRRMan. 224]." In N.L.R.B. v. Whittier Mills, 5 Cir., 111 F. 2d 474, 478 [6 LRRM 799] thecourt commented: "Nothing prevented the employer at any time from changing for thefuture the wages he would pay. *** The pendency of a negotiation for a collective con-tractwould not destroy the employer's right in this regard." Likewise in J. I. CaseCo.v.N.L.R.B., 321 U. S. 332... [14 LRRM. 501], the Supreme Court suggested that"Men may continue work after a collective agreement expires and, despite negotiationingood faith, the negotiation may be deadlocked or delayed; in the interim express orimplied individual agreements may be held to govern." The Board itself has reasonedlikewise.Thus, in Exposition Cotton Mills Co., 76 N.L.R.B. 1289 [21 LRRM 1319], theBoard said: "We are not convinced that Respondent's action in this instance was ademonstration of bad faith. *** Respondent had been bargaining with the union for morethan two years in good faith, as conceded by the Trial Examiner as well as the union ***We find that the posting of the wage increase notice on August 2, 1946, when 'appraisedin the total context of the case,' did not constitute a demonstration of bad faith on the 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of Respondent.Under these circumstances,itwould do injustice and not effectuatethe policies of the Act to find a violation of Section 8 (5) of the Act."The comment of the Trial Examiner upon this feature of the record is pertinent initssuggestion that the acts complained of in reality had a tendency to enhance theUnion's prestige.He said: "The wage increase was less than the employees had in-structed their committee to ask for.The notice fully apprised the employees,in effect,that their bargaining agent was unsatisfiedwiththe increase and presumably wouldcontinue to ask for the greater amount. Nothing in the notice reasonably could havebeen interpreted by the employees as an indication that the employer was seeking todeprive the Union of prestige.Since the amount granted was less than the employees,through the Union,had demanded,the action may hardly be construed as an effort onthe part of the employer to persuade them thattheywould benefit by withdrawing al-legiance from the Union,particularly since for many years all employees had beenrequired to be union members."When the company,after notifying the Union, madeitsallowances,itsaid in effect: "You have requested certain allowances;we concedethe justice of your request to the extent of 15¢ an hour.In the meantime we shall con-tinue to bargain or negotiate with you as to the requests to which we have not accededand as to the terms of a new contract to succeed the one about to expire."We think thisisa far cry from any violation of its duties under the Act but perceive in it ratheraction favorable to promotion of the purposes of the legislation.Itseems obvious to us that it is impossible to construe the facts as disparaging orundermining the Union,especially when taken in consideration with the long historicallyamicable relationship existing between respondent and the Union.Itwas not necessary ofcourse that respondent praise the Union for,in the wordsof Mr.Justice Rutledge in aconcurring opinion in May Department Stores v.N.L.R.B.,326 U.S. 376... [17 LRRM.643], "Nothing in the Act requires an employer to maintain a union's prestige or to giveitcredit for originating all proposalswhich mayhave some future effect upon his re-lations with his employees.Section 8(1) forbids interference,coercion and restraintupon employees in the exercise of their rights,not the mere failure of the employer tomagnify the Union's influence."On the basis of these cases, it appears that the institution of the pension plan was not a re-fusal to bargain because(a) the institution of the pension plan was not unilateral; (b) if it canbe considered unilateral,itwas instituted after notice to the UE subsequent to attaining animpasse in the negotiations;and (c)the pension plan could have properly been instituted evenwithout having attained an impasse.#4.Refusal to negotiate concerning the aforesaid plan on and afterMarch 14, 1951.The record is devoid of any evidence in support of this allegation.There is no evidencethat the UE sought to negotiate on and after March 14,1951,concerning the pension plan, orthat Respondent refused to do so.The conduct of union representatives, as disclosed in theminutes, seems to be that they were quite well satisfied with the pension plan, had no objec-tions to any particular feature of the plan, and voiced no objections to the manner in whichithad been institutedWhen the plan was submitted to the Union,the Union issued a bulletinto the employees hailing the advent of the plan as a union accomplishment#5. Inconsistent proposals concerning Respondent's job evaluation plan.#6. Company's insistence upon job evaluationplan as a condition of a contract onMarch 14, 1951.The evidence does not support these specifications. The subject of the job evaluation plancame up for discussion for the first time in the minutes of March 14,1951.The job evaluationplan came into the negotiations between the parties as the result of the UE's proposal to in-crease the pay of tool and die makers and painters in addition to the general increase. TheCompany took the position that the wages paid various craftsmenwererelated to the wagespaid to other crafts, and that a job evaluation program might be the answer to the problemposed by the Union's demands on behalf of the tool and die makers and painters.At the outsetthe union representatives appeared to be favorably disposed,but later,when they learnedthat the Company would like the plan to be made concurrent with the execution of a new con-tract, the union representatives demurred and stated that they would revert to their originaldemands. SQUARED COMPANY295There is absolutely no evidence that the Company insisted on a job evaluation plan as acondition of a contract at any time. After the union representatives stated that the Unionwished to revert to its prior demands, the subject seems to have gone out of the negotiations.#7. Refusal to recognize the Union's shop stewards and to permit them to participatein the processing of employee grievances between November 8, 1950, to March 1, 1951.There is a good deal of testimony on this subject in the minutes, but I find no credibletestimony which proves that the Respondent refused to recognize the Union's shop stewardsor to permit them to participate in the processing of grievances between the dates set forth.Witnesses on behalf of the Company, whose testimony I credit, have established that theCompany considered, properly, that when the UE terminated the contract it terminated thegrievance procedure set forth in the contract. Burns testified credibly that no grievanceswere processed in the period alleged, and he further testified that at other times the em-ployees and management processed grievances in the same manner as they had been proc-essed prior to the termination of the contract As to the recognition of the shop stewardsand the processing of grievances, the position of the Company appears to be clearly setforth in the record I find that the Company took the position that the specific contractprocedure set forth in the contract had terminated when the contract terminated, but thatthereafter the Company did not refuse to recognize union stewards in the processing ofgrievancesIn this record, while there is a good deal of testimony on this subject, not one employeewas produced who claimed that his grievance was not processed. Nor was one union stewardproducedwho t...,tified that he was denied the right to represent an employee in filing agrievance. Consequently I find that the Respondent has not failed to bargain, as alleged inthis specification.#8. Insistenceupon limitation of the rights of union stewards to participate ingrievances on March 1, 1951.On March 1, 1951, the parties met for the first bargaining conference pursuant to thesettlement agreement of February 26, 1951. At that meeting, Fiering suggested that theparties attempt to get back to their old friendly basis and suggested that the old grievanceprocedure be reinstated between the parties. The Company made its position clear again.Itstated that it would cooperate in an effort to reestablish the old friendly basis and wouldagree that if any employee desired to be represented by a steward in the presentation of agrievance, the Company had no objection. However, the Company stated it would not instituteany "formalized" grievance machinery. The whole tenor of this discussion was that theCompany did not deny any employee the right to be represented by a union representative atany time, but that the Company was not continuing in effect the grievance procedure set up inthe old contract or by instituting a temporary grievance procedure binding the Company tothe continuance of that particular procedure.#9.Payment of a cost-of-living bonus during the first quarter of1951,as disclosed inthe Company'sminutesof March 14, 1951,after unilaterally instituting the cost-of-livingbonus on or about October4, 1950.I find that the Respondent did not refuse to bargain by virtue of this allegation. The cost-of-living bonus was instituted on October 4, 1950. That conduct at that time, according to theTrial Examiner's ruling, could not be the basis of an unfair labor practice because of theprohibition contained in Section 10 (b) of the Act. The General Counsel now proposes that aquarterly payment of the cost-of-living bonus is an unfair labor practice, where the institu-tion of the bonus plan cannot be the subject of prosecution by virtue of Section 10 (b). I findthat the statute of limitations has run on the question of whether or not the institution of thecost-of-living bonus was an unfair labor practice, and that the quarterly payment was not anunfair labor practice.Furthermore the payment of a quarterly bonus could not be evidence of an unfair laborpractice if the institution of the bonus on October 4, 1950, was lawful and proper. On consid-ering the evidence on this point, I find that the institution of the cost-of-living bonus onOctober 4, 1950, was entirely proper for the following reasons: (a) An impasse had beenreached on the wage issue; and (b) the details of the cost-of-living plan had been fully dis-cussed with and offered to the UE prior to its institution.29i555 0 - 54 - 20 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD#10. Continuing the cost-of-living bonus since June 1951 without bargaining with theUnion about its continuance, although the Company's stated policy in negotiations withthe Union was that the bonus would be terminated on June 30, 1951.I find that this specification has not been sustained by the evidence. There is no evidencethat the stated policy of the Respondent in negotiations with the UE was that the cost-of-living bonus plan would be terminated June 30, 1951. The undisputed evidence is entirely tothe contrary. Burns' testimony in regard to the cost-of-living bonus cleared up what appearsto be a mistaken impression on the part of the Union and the General Counsel In discussingtheminutes of March 14, 1951, Burns testified that the discussion revolved around how thecost-of-living bonus plan related to the wage stabilization regulations. Burns stated to therepresentatives at the meeting that according to the regulations, if a company had a cost-of-living bonus plan in operation prior to January 25, 1951, the freeze date, the company wouldhave free movement of the escalator type clause until June 30, 1951, but that at that time ofthemeeting the wage stabilization regulations did not make provision for any further adjust-ment in wages beyond June 30, 1951.#11.Promulgation of factory rules and regulations issued July 25, 1951, unilaterallychanging working conditions by failure to mention the existence of a grievance procedureand failure to mention union shop stewards.The rules and regulations issued January 25,1951, did not refer to any grievance procedureor to the union stewards. There was no duty on the part of the Company to make such refer-ence. The existing grievance procedure had been terminated by the termination of the contractby the Union. Thereafter there was no formal grievance procedure. It was true that the unionstewards were still the statutory representatives of the employees, but the Company was underno duty to bring this to the attention of the employees. Nor was the Company required to explainto the employees their right to be represented by stewards under the Act. As the Board hasstatedmany times, those rights were properly the business of the employees and the Unionalone. The Company had a right to assume that the Union would acquaint the employees withthe service which the Union was ready to perform on their behalf. As stated in May Depart-ment Stores, Inc., supra, the Company was under no obligation to enhance the prestige of theUnion, and failure to do that is not a refusal to bargain and, of course, there was no duty onthe part of the Company to reinstate unilaterally the grievance procedure outlined in the con-tract which the UE had terminated.#12. On and after March 1, 1951, offering unacceptable contract proposals, knowing thatthey could not be made the basis for a contract between the parties, and adamantly adher-ing to such proposals, including, without limitation, proposals to abolish any form of unionsecurity and more particularly to eliminate maintenance of membership and checkoff.This specification is based on a fallacy. The General Counsel assumes that the UE was en-titled, as a matter of law, to maintenance of membership and checkoff. The General Counselcontends that the Company has refused to bargain because it made proposals which it thoughtthe Union would not accept. Under his theory of collective bargaining, the Company could onlymake proposals which it knew the Union would accept. Such a concept denies the whole theoryof collective bargaining. It seems tobe his argument that having once bargained with the Unionandagreed to clauses of maintenance of membership and checkoff, the Company could neverthereafter propose the elimination of those clauses. In other words, bargaining was only aprocess by which the Union could gain additional benefits, and benefits once won, could neverbe lost. That idea is not correct. Here the UE terminated the contract which contained main-tenance-of-membership and checkoff clauses. It terminated the contract in preparation for astrike, which was forbidden by a no-strike clause of the contract. In order to shed the restraintof one contract clause and to be able to strike, the Union terminated the contract. Now theGeneral Counsel says in effect that when the UE terminated the contract, it did not cancel allmutual obligations of the parties pursuant to the contract, that the provisions for maintenanceofmembership and checkoff had to be continued. As I understand collective bargaining, whenthe Union terminated the contract, it terminated each and every clause of the contract. As ofApril 14, 1950, no contract existed between the parties and when bargaining began thereafter,itbegan afresh. There was no obligation on either party to continue in effect the no-strikeclause which the Union did not like, or the maintenance-of-membership and checkoff clauseswhich the Company did not like. The Union terminated the contract in order to strike. This SQUARE D COMPANY297contemplated resort to economic force fizzled for some reason. When the parties met againthey met as employer and employee representative, who were commencing negotiations anew.Furthermore, there is no evidence that the Company knew the UE desires so well that it knewthat its proposals could not be the basis of a contract.I find that the Respondent did not refuse to bargain by virtue of this specification.#13. On and after November 8, 1950, refusing and failing to discuss the Union's demandthat the Respondent's incentive plan be made subject to the grievance procedure.There is no evidence to support this specification. On the contrary, the parties bargainedthrough many conferences on the UE's demand that the incentive plan be made subject to thegrievance procedure.#14. On and after November 18, 1850, adamantly refusing to bargain collectively withthe Union concerning the establishment of standards upon which the Respondent's incen-tive plan is based.This specification is also based on the fallacy mentioned previously. Heretofore the GeneralCounsel assumed that the Union had a right to maintenance of membership and checkoff. Inthis specification he assumes that the setting of production standards is a function in whichmanagement must agree to UE participation. That is not the law. The bargainable issue hereat issue is whether or not the UE shall participate in the setting of production standards. Itis proper for the Union to demand such participation, and it is equally proper for the Respond-ent to refuse to grant such a demand. The Respondent did not grant the UE's demand that theUE be permitted to participate in setting production standards. Respondent stated that thesetting of such standards was the result of time studies conducted by technical experts andthat the Company had found that the more people who participated in the formation of suchstandards the more confusion resulted. It was also naturally understandable that the Companydid not wish to make such standards the result of negotiation between the parties with thestandards set in negotiation being subject to the grievance procedure. The Company fearedthat if standards were the subject of negotiation they would tend to be set at the lowest levelupon which the conferees could agree, and that thereafter they would be the subject of endlessgrievances on the part of the employees. The Union had a right to demand participation insetting the standards and the Company had a right to refuse the Union's proposal. In prioryears the Union had consistently conceded on this point. But in these negotiations the Unionheld fast to its demands. The General Counsel's position now is that the Company refused tobargain by not conceding the maintenance of membership and checkoff because it had pre-viously conceded those points, and that the Company has also refused to bargain because itdid not concede on this point on which the Union had always previously conceded.The situation as regards this specification is clearly set forth in the record. The situationmay be summed up in the following words: (a) Whether or not there is to be an incentive planat all, is a bargainable issue; (b) what the terms are to be of such a plan if one is instituted,isa bargainable issue; (c) whether or not the production standards underlying an incentiveplan are to be fixed by the Respondent or by the UE or by both, is a bargainable issue; (d) re-fusal by either party to concede any particular alternative under paragraph (c), above, is nota refusal to bargain. It is merely a refusal to yield an economic demand.#15. Dilatory tactics by Respondent in setting meeting dates and in refusal by Respond-ent to meet for periods of time long enough to discuss all issues.#16. Failure to produce Company proposals in timely fashion.There is no evidence sustaining these allegations. The minutes of the negotiating meetingshow that the Company bargained long and exhaustively with the Union on many occasions.Meetings perhaps were not scheduled with the frequency which the UE desired, but there isno evidence of bad faith in the manner in which meetings were scheduled and conducted Thediscussions were long and thorough, and usually one or both of the parties undertook to preparesome proposals for the next meeting. This factor tended to prolong the time between meetings.There is no evidence to sustain the allegations that company proposals were not producedin timely fashion. Some of these proposals are contained in General Counsel's Exhibits Nos.10 (A) through 10 (J). These proposals show careful thought and preparation. In the course ofthe bargaining conferences other proposals of the Company were made verbally. A readingof this record forces the reader to the conclusion that the Respondent in the light of all thecircumstances did not refuse to bargain by virtue of these specifications. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD#17. Requiring as a condition of a contractthatall Union representatives sign and sub-mit to the Company noncommunist affidavits,as appears in Article XIV in Respondent'sproposed contract.Article XIV,which is mentioned in the specification,reads as follows:Sec. 1.The Company may require a noncommunist affidavit from any individual or in-dividuals, claiming to represent the Union in any capacity before recognizing such indi-vidual as a representative of the Union.The Company may refuse to confer,meet with, orbargain with any such person or persons who decline to furnish such affidavit or affidavits.Such affidavit shall affirm that the individual is not a member of the Communist Party oraffiliatedwith such party and that he does not believe in and is not a member of or sup-ports any organization that believes in or teaches the overthrow of the United States Gov-ernment by force or by any illegal or unconstitutional methods.The above article was included by the Company in its proposed contract(General Counsel'sExhibit No.10 (C)), which was presented and distributed to the conferees at the meeting ofJuly 26,1950.Toward the close of that meeting the article was rewritten to require thatcompany representatives give a similar affidavit to the Union.At the same meeting and in the same proposals the Company proposed that the parties agreethat advocacy of the overthrow of the Government of the United States by force or violence bemade a cause for discharge under the contract.By virtue of the proposal,a discharge pur-suant to this paragraph would be subject to the grievance procedure ending in arbitration.Burns testified credibly that these proposals of the Company were prompted by three factors.One was the failure of the UE to originally comply with the requirement of the Act as to thefiling of non-Communist affidavits by its officers.A second factor was the expulsion of theUE from membership in the CIO pursuant to a resolution adopted at the CIO convention atCleveland,Ohio, on November 4, 1949.This resolution reads as follows,in part:REPORT OF COMMITTEE ON RESOLUTIONS (Resumed)COMMITTEE SECRETARY CURRAN: Youhave before you the special resolution on theexpulsion of the UE, which is as follows:Resolution No 58ON THE EXPULSION OF THE UERMWAWe can no longer tolerate within the family of CIO the Communist Party masqueradingas a labor union.The time has come when the CIO must strip the mask from these falseleaders whose only purpose is to deceive and betray the workers.So long as the agentsof the Communist Party in the labor movement enjoy the benefits of affiliation with theCIO they will continue to carry on this betrayal under the protection of the good name ofthe CIO.The false cry of these mis-leaders of labor for unity and autonomy does not deceive us.In the name of unity they seek domination.In the name of autonomy they seek to justify their blind and slavish willingness to actas puppets for the Soviet dictatorship and its foreign policy with all its twists and turnsfrom the Nazi-Soviet Pact to the abuse of the veto in the UN,the Cominform attack uponthe Marshall Plan,ECA, the Atlantic Treaty and arms aid to free nations.Now that they are at theendof the trail,these Communist agents cry out against "raid-ing and secession."What they call raidmgandsecession is simply a movement of workersthrowing off their yoke of domination.These workers seek refuge from a gang of men whoare without principle other than a debased loyalty to a foreign power.Their masters have long decreed the creation of a new labor federation into which theyhope to ensnare the labor unions they think they control. This has already taken place inmany countries of the world.Itwill not happen in America.When they saw that their attempt to use UERMWA to subvert the CIO was failing, theyresorted to the typical Communist tactic of systematic character assassination againstthe National CIO, our President, Philip Murray,and all affiliated unions and officers whoopposed the Commform policy.Their program of vilification reveals the degradation of men who have surrendered theright and lost the ability to think for themselves.It brands them as unfit to associate withdecent men and women in free democratic trade unions. SQUARE D COMPANYZ 9 9The CIO is a voluntary association of free trade unions dedicated by its constitution tothe protection and extension of our democratic institutions, civil liberties, and humanrights.Free unions are voluntary associations of free men,held together by commonloyalties and the elements of decency and honesty. We will fight with conviction and vigoragainst all enemies within or without the CIO who would trample or seek to destroy thesesacred principles.The certificate of affiliation of the CIO is a symbol of trust, democracy, brotherhoodand loyalty in the never-ending struggle of working men and women for a better life.There is no place in the CIO for any organization whose leaders pervert its certificateof affiliation into an instrument that would betray the American workers into totalitarianbondage.By the actions of its leadership, by their disloyalty to the CIO, and their dedication tothe purposes and program of the Communist Party, contrary to the overwhelming senti-ment of the rank and file membership who are loyal Americans and loyal CIO members,the leadership of the United Electrical, Radio and Machine Workers of America haverendered their union unworthy of and unqualified for this certificate of affiliation.s*aNOW THEREFORE BE IT RESOLVED THAT:1.This Convention finds that the Certificate of Affiliation heretofore granted to theUnited Electrical, Radio and Machine Workers of America has fallen into the control ofa group devoted primarily to the principles of the Communist Party and opposed to theconstitution and democratic objectives of the CIO, and in particular to the followingdeclaration in the Preamble of the Constitution of the CIO,In the achievement of this task we turn to the people because we have faith in them;and we oppose all those who would violate this American emphasis of respect forhuman dignity,all those who would use power to exploit the people in the interest ofalien loyalties,"and, in conformance with the provisions of Article III, Section 6 of our Constitution, thisconvention hereby expels the United Electrical, Radio and Machine Workers of Americafrom the Congress of Industrial Organizations and withdraws the said Certificate ofAffiliation.The third factor prompting the request for these provisions was the fact that Elconm hadaddressed a meet:lg of the California Council of the Arts, Sciences, and Professions,9 whichwas reported in the Los Angeles press as a left-wing meeting, and that the Union had circu-lated in the plant a pamphlet explaining his attendance, which was an attack on the Un-Amer-ican Activities Committee of-the Congress.The minutes which refer to this ineident are those of April 16, 1951. The minutes are asfollows:Mr. Miller then mentioned that last Friday there was a leaflet distributed to the em-ployees in which Bill Elconin explained his attendance at a reportedly left wing meeting.The Union had recently accused the Company of red-baiting tactics; however, Mr. Millersaid after reading this leaflet, which was mainly an attack on the un-American ActivitiesCommittee, nowhere could they find any statement that the UE and its leaders are notCommunistic. It was pure Communist propaganda. While a lot of references were madebearing on other people, the leaflet didn't state that the UE is not Communistic. Inview of the facts that are brought out there, Mr. Miller said, the Company would not only9The General Counsel in his brief requested that I take judicial notice of the fact that theorganization named is not on the Attorney General's list of subvcrisve organizations. I havenot complied with that request because (1) it was made after the close of the evidence, and(2) the request was not accompanied by a copy of the said list, therefore, (3) the granting ofthe request would necessitate my writing the Attorney General on this subject I am of theopinion that it would be improper for nie to request that information from the Attorney Generalinasmuch as that would amount to a personal investigation apart from the evidence. I have,therefore, decided the issue herein on the evidence as submitted at the hearing 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave to insist that the section outlined in the present proposal be retained,but, beforethey can agree to signing a contract they will have to Insist that the Union and all itsofficers and/or representatives,other than employees of the Square D Company of LosAngeles, shall, to the satisfaction of the Company, establish their freedom from Com-munistic activity; and, further than that realizing as they do, that this local of the UE istied in with the International and, undoubtedly, the international organization must havesome influence over the localorganization,therefore, the Companyfeelsthat they wouldalso have a letter from the international organization covering the same things as far astheir officers are concerned. Mr. Miller said they would like to clear up the whole thingfrom the top down to the roots --they would like to know just what the UE stand is andwhat is involved there. He added that he guessed that gave the Union the Company'sanswer on that subject. (Emphasis supplied.)The CIO resolution represents the collective action of millions of Americans engaged in thefield of labor. These millions of Americans by the vote of their delegates deemed the UE com-munistic, and unworthy of association with otherunions inthe ranks of the CIO. Certainly theaction of the CIO would give pause to any man in the ranks of labor who found himself affili-ated with the UE, and it would give pause to any man engaged in management who found himselfwith contractual obligations to the UE. Furthermore, in the course of negotiations, on April10, 1951, the Los Angeles press reported that Elconin, one of the UE's representatives, hadaddressed a purportedly left-wing meeting. This action certainly did not allay the fears of theCompany. As background to these facts was the notorious failure of the UE to comply with theprovisions of Section 9 (f), (g), and (h) for a long time, and its bitter attack upon those pro-visions of the law.From these facts I find that the representatives of the Company had reasonable ground tobelieve that (1) they were dealing with a Communist-dominated union, and that (2) some of therepresentativesof the Union with whom the Company was presently dealing, were thenactively engaged in promoting the cause of communism. Under those circumstances, companyrepresentatives certainly had the right in collective bargaining to take such reasonable mea-sures as they felt necessary to safeguard the Company's plant and its continuous operationagainst communistic activity. Such measures would be required not only for the security of theplant, but for the security of the Nation as a whole. It can no longer be denied that the SovietUnion by means of international communism is making war upon the United States and thefreeworld,militarily, politically, diplomatically, economically, and culturally. The Com-munist attack takes various forms. In Korea it is armed force, and in American industry itis infiltration, sabotage, and strikes inspired by political aims.The two proposals of the Company, designed to afford security to the Company's plant andoperations, which are set forth above, were thoroughly discussed in subsequent negotiationmeetings. From time to time the Company proposed that the Union attempt to draw clauseswhich would protect the Company against Communist activities. In these meetings the positionof the Company was clearly set forth. It wished to have the right, clearly expressed in thecontract, that it could discharge any employee who disseminated Communist propaganda inwriting among the employees, or who verbally advocated the overthrow of the United StatesGovernment by force or violence. The Company stated that this proposal was designed to pro-tect the Company against communistic activities of any of its own employees.The Company, moreover, stated that it had no protection against representatives of theUnion, such as international representatives and the Union's paid staff who were sent to theCompany's plant by the Union. As to those representatives, the Company felt that the Unionshould accept the responsibility for its representatives and give the Company some form ofguarantee in the contract that those individuals, with whom the Company was forced to deal,were not Communists or did not advocate the overthrow of the United States Government byforce or violence. The Company made it clear that it felt that a non-Communist oath wouldsafeguard the Company against being forced to deal with or give access to its plant to a com-munistic representative of the Union. The broad purpose of the oath was stressed in theseconferences, and it was made clear that what the Company wanted was some guarantee fromthe Union or its representatives that the representatives of the Union who dealt with the Com-pany were not Communists.That the Company would want some assurance that it was not dealing with a Communist-dominated union or with communistic representatives of the Union, appears to be natural andproper in the circumstances here existent. Certainly the denunciation of the UE contained inthe resolution passed at the CIO convention was sufficient to cause a reasonable man to beapprehensive in future dealings with the UE. SQUARE D COMPANY301In passing Section 9 (f), (g), and(h) of the present Act, the Congress erected one safeguardagainst the action of Communist-dominated unions and the Communist officers in those unions.A reading of the legislative history of this Act shows that Congress did not intend thosesections to be the only safeguard for American industry. A reading of the legislative historyshows that Congress intended Section 9 (f), (g), and (h)as a safeguard of both labor and in-dustry,inaddition to those rights and safeguards which both labor and management wouldexert in their own right.In the present situationthe CIO hadprotecteditself byexpelling theUE from membership. The Company also had a right. Under the Act it would not refuse tobargain with the Union because of its alleged Communist domination, but it could propose inthe field of collective bargaining such security measures as it deemed proper.I find,there-fore,that under the circumstances of this case the Respondent had a right to seek in collectivebargaining that the UE give it security assurances or guarantees,which might be evidence ofbad faith if asked of a union who possessed a reputation of unquestioned patriotism.There remains the further question as to whether the proposals were proper and reasonableunder the circumstances. The company proposal that the contract expressly state that theCompany had the right to discharge any employeewho disseminated communistic literature inthe plant, or who verbally advocated Communist action or the overthrow of the United StatesGovernment by force or violence, was merely the expression of a right which the Companyalready possessed. The Court of Appeals for the Third Circuit in N.L.R.B. v. CondenserCorporation of America, et al., 128 F. 2d 67, March 25, 1942, said, "The Board does notdispute the contention that the employee may be discharged by the employer for a good reason,a poor reason,or no reason at all, so long as the terms of the statute are not violated." Thatinterpretation of the Act has been accepted from that day to this. It is too well established nowto admit of contradiction.The Union and the Company both knew that the Company had the right to discharge an em-ployee for engaging in Communist activity,but the Company sought to guard itself against apolitical strike.With tension between the United States and Soviet Russia mounting,the Com-pany could foresee that Communist activity might be increased at any time. At that time, onepamphlet attacking the Un-American Activities Committee had been disseminated by the UE inthe plant. It could reasonably foresee that among its employees might be one who would advo-cate the overthrow of the United States Government by force or violence or preach the Com-munist doctrine. It wanted to have the right, clearly understood by the UE, that it could dis-charge that employee. In the event of such a discharge, it desired that any difference with theUE on the subject be governed by the contract and any grievance growing out of such dischargesubmitted to the grievance procedure and to arbitration, in which all the facts of the case couldbe disclosed. It sought to avoid a strike by the Union as a result of the discharge. Though theUnion knew that the Company had the right to discharge an employee for this reason, it re-fused to embody in the contract such a provision.The Union sought to remain free to takewhatever action it desired.$The UE steadfastly maintained in regard to this proposal that theemployee could not be discharged until he had been convicted by a competent court of a viola-tion of a specific statute.The UE claimed that the Company was arrogating to itself the rightto act as FBI,judge,and jury in such a case.That is not the fact, nor is it the law. If an em-ployer suspects that one of his employees is any type of lawbreaker and he honestly deems theemployee an undesirable employee,his right to discharge the employee is absolute.The Actplaces only one limitation on this right to discharge,and that is that the employer may notdischarge the employee for union activityunder thepretext that the employee is violating somelaw. Even if the employer honestly but mistakenly discharges an employee whom he thinks isbreaking some law, he is not chargeable under the Act. I find,therefore, that this proposal ofthe Company was proper and reasonable.The Company's ; roposal that the Union's officers sign non-Communist affidavits,as laterexplained in bargaining meetings,sprung from a desire of the Company to have an assuranceor guarantee from the Union that the men who the Union sent to its plant would not be Com-munists. In this period of the world's history, with the Soviet Union through the medium ofinternational communism waging war upon us,this seems to be a most reasonable provision.Under the rights granted to labor under the Act, employees may if they so desire designate aCommunist-dominated union as their collective-bargaining representative.Their right tochose a representative is unrestricted.However, there is nothing in the Act,or its legislativehistory,to prevent the employer from insisting in collective bargaining that the union, whichhe has reasonable grounds to believe is Communist dominated,give him some assurance orguarantee against Communist activities on the part of those representatives with whom theemployer must deal, and to whom he must give access to his plant. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe UE's reaction to these proposals was a further incitement to the fears of the Company.In the meeting of September 13, 1950, Elconin and another representative of the Union, namedTorrey, defended the Communists saying that the "fear and hysteria which was sweeping thenation on this subject was merely a repetition of previous persecutions of certain groups, suchas the persecution of the Mormons years ago...." Such a statement, which distorts thefacts of recorded history, is certainly amonstrous lie. To begin with, the "fear and hysteria"referred to is the patriotic concern of all the citizens of this country for its continued ex-istence. Practically all Americans in our present crisis believe that we must take measuresto counter the Communist offensive, wherever it is found. Our national policy is dedicated tothat purpose,and our soldiers are givingup their lives in battle for that purpose. Such apolicy,and the patriotic motives which prompt all citizens to rally to the support of theNation, can hardly be termed "fear and hysteria." To say that this fear and hysteria hadcaused a "repetition of previous persecution of certain groups, such as the persecution of theMormons years ago," is demonstrably untrue. The Communists are not the ones who arepersecuted. The free world is guarding itself against the Communists because it is the Com-munists who persecute all peoples who wish to enjoy a measure of the freedoms which wehold sacred. It is the Communists who enslave and persecute, not the citizens of the freeworld. The comparison of the Communists to the Mormons is a slander on a highly respectedChristian religion and those who believe in it. There is and can be no similarity between theChurch of Jesus Christ of the Latter Day Saints and the Communists. The Mormon religion isbased on the teaching of Jesus Christ, a doctrine founded on mercy, justice, and brotherly love.The Mormons in their long trek West sought only a place where they could worship accordingto the tenets of their faith.They sought to enslave no one.Communism is godless,persecutesall religions,and preaches a doctrine of class hate,with the destruction of certain classesthe objective.In the same meeting Elconin said that he,too, "knew the oath of allegiance,"in which therewas a statement of "equality and justice"for all. He argued that the UE was called communis-tic because of its activities in behalf of minority groups like the Negroes and Mexicans. Thistoo, is a demonstrable distortion of the truth.The CIOresolution states many reasons forwhich that organization condemned the UE,and none of those reasons has anything to do withthe UE's activities on behalf of the Negroes or Mexicans. However, it is a known fact that theCommunists seek to foment strife in,the United States by inciting hate among certain racial ornational groups. In the course of this meeting one of the company representatives asked Tor reyifhe was a Communist, and Torrey replied that he couldn't say, adding "What is a Com-munist? " In the same meeting,the attitude of the Company was displayed by Burns whostated that he didn'tknow what the solution of the problem was going to be, but he would liketo suggest that the conferees drop the subject temporarily and that both sides give it morethought.In the meeting of August 23, 1950,Elconin based his opposition to the proposals on the factthat the Communist Party is a political party,and that the Company by the proposals was in-terfering with the employees' political beliefs. In American Communications Assn. v. Douds,339 U.S. 382,in his opinion concurring in part and dissenting in part, Mr. Justice Jacksonstated the differences between the Communist Party and American political parties in clearand precise language. He made the following distinctions: (1) The goal of the CommunistParty is to seize powers of government by and for a minority rather than to acquire powerthrough the vote of a free electorate. (2) The Communist Party alone among American parties,past or present, is dominated and controlled by a foreign government. (3) Violent and un-democraticmeans are the calculated and indispensable methods to attain the CommunistParty'sgoal. (4) The Communist Party has sought to gain this leverage and hold on theAmerican population by acquiring control of the labor movement. (5) Every member of theCommunist Party is an agent to execute the Communist program.As stated earlier, these sophistries, half-truths, and lies propounded in the course ofcollective bargaining by the UE representatives could only have had one effect upon the com-pany representatives and that was to confirm their thought that some protective measureswere needed in the contract. However these statements made by Mr. Elconin have a moreimportant implication for the undersigned.Mr. Elconin was presented as a witness in thisproceeding. The minutes of the bargaining meetings, which were stipulated into evidence bycounsel, show that Mr. Elconin was the perpetrator of the statements enumerated above. Ifind that this conduct of Elconin's evinces an utter disregard of the truth and, for that reason,Ifindhim to be an unreliable witness, unworthy of belief.Furthermore,most of Elconin'stestimony is contrary to the minutes,or to the testimony of creditable witnesses. Under the SQUARE D COMPANY303circumstances I accept the testimony of the minutes,and those creditable witnesses on allpoints at issue.It is worthy of note that the violent opposition to these proposals came from the interna-tional representatives of the Union,rather than from the committee which was elected by theemployees in the plant.Also in thecourseof the bargaining,the UE finally agreed in principlethat some guarantee should be given to the Company as to its security.At the time negotiationsceased, the last proposal was that the UE would work over the proposals of the Company andtry to embody the Company's ideas and its own in satisfactory phraseology.The record also reveals that in all previous bargaining the question of loyalty had been dis-cussed, and the parties had worked out by mutual effort the preamble of the contract whichstated that both parties would not advocate the overthrow of the United States Government byforce or violence.Therefore I find that between the parties the question of security against Communistactivities had been a bargainable issue, and that the proposals of the Company were properwithin the framework of collective bargaining.Therefore I find that the Respondent did notrefuse to bargain by virtue of this specification.#18. Refusal to meet with the Union on and after November 8,1951, for the purpose ofcollective bargaining.Ifind that the Respondents did not refuse to bargain by virtue of this specification becausean impasse had long since been reached in the negotiations.The parties were not requiredtherefore to meet merely for the sake of meeting.Also the UE had filed its charge in 21-CA-1106.Itcould not require that the Company bargain and also prepare this proceeding forhearing at the same time.The Company had a right to prepare its case for hearing on themerits, without being hampered by negotiations which had resulted in an impasse after manymonths of sincere effort.Also,as will hereafter be found, the UE had long since ceased to bethe majority representative of the employees.However, tins contention of the UE and the General Counsel,that though being prosecutedfor surface or sham bargaining,the Company was obliged to bargain further upon demand ofthe UE, merits further examination and comment.This contention,tomy mind,casts an auraof bad faith over this entire prosecution.The Board's procedures are well known to the UE. One of the best known of these proce-dures is that the Board will not entertain a petition for certification of representatives whilea charge of unfair labor practice filed by the current representative is outstanding.It appearstome that the UE took advantage of this procedure to obtain the benefit of dismissal of thepetition of the UAW-CIO in the filing of Case No.21-CA-1106. The UE by filing these chargessought to isolate the employees from other potential representatives.The UE charged theCompany with bad-faith bargaining,but after the threat of being ousted by the UAW-CIO hadpassed,the UE demanded that bargaining be resumed.By its charges the UE condemned theCompany's lack of faith,and yet demanded that the Company continue negotiations.That isnot the conduct of an honest representative,who finds that his sincere efforts at bargaininghave been betrayed by the other party's bad faith.Itistheconduct of a bargainer who knows he no longer represents a majority of theemployees,butwho seeks to forestall an election while he tries to recapture majoritystatus through themedium of a contract.These charges appear to have been filed as atactical device, not as a bona fide charge, in which the charging party seeks a hearing onthemerits.Even to the date of the hearing10 the UE clamored for further bargaining. It wasthe Company who in effect said,"We submit this case to the Board."b.Concludingfindings as to the bargainingThe consideration of each specification of the bill of particulars is necessarily confined ona technical basis because there is particular law applicable to that specification.However,the general issue in this case is the good faith of the Respondent. Technical defenses andtechnical applications of the law avail the Respondent nothing if bad faith is manifest. How-ever in this record I can find no evidence of bad faith on the part of the Company.One factwhich the General Counsel seems to have lost sight of, was the fact that this bargainingtook place at a time when the economy of the country was changing from a peacetime basisto a wartime basis.The national emergency created by Korea occurred about midway inthis bargaining.When bargaining began the economy of the Nation was stabilized on a peace-ioNoteGeneral Counsel's amendmentof complaint to date ofhearing, 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime basis, but with the advent of the Korean situation national production, the cost of living,and the rate of wage increased.Economic factors affecting the bargaining changed from daytoday.These factors had an important effect on the bargaining. At the beginning of theconferences between the parties the wage increase requested by the Union was met with arefusal on the part of the Company. However a few months later the economic situation inthe Nation had changed to such an extent that the parties accepted the wage pattern which wasthen evolving; with the Company granting the increase previously denied without any show ofreluctance,and the parties immediately discussing another future increase in accordancewith the evolving wage pattern. Union representatives testified that when the cost-of-livingbonus was put in effect, and the pension was put in effect,they made protests.I do not creditthis testimony.During the transitional period it appears to me that to some extent both theUnion and the Company found themselves to be at sea on the subject of wages and pensions.The wage stabilization regulations had come upon the parties and neither one knew exactlywhat the future wage structure would be. Under those circumstances I find that the minutescorrectly portray the conduct of the Union. These minutes show that the Union accepted thebenefitsof the cost-of-living bonus and the pension, and were concerned with how theseproposals worked out as regards the employees. There was no disposition on the part ofthe Union to protest against the receipt of these benefits. The attitude of the Company seemsto have been that all of these measures were put into effect as an interim proposition whichwould protect both the employees and the Company in this transition period, with the subjectof wages, bonuses, pensions, etc., to be the subject of future collective bargaining when theeconomy reached another point of stabilization. Both parties in the course of the bargainingshowed a disposition to accept any fair interim procedure. Neither said that any of theseproposals were the last word to be said on that subject. Both parties indicated an acceptanceof changing conditions on a day-to-day basis, with the ultimate objective that bargainingwould continue and result in a contract at some time in the future when general conditionswere stabilized, and each party would know the factors with which he had to deal. To thatextent both parties were prisoners of changing economic conditions, and neither partyprotested against the other. I find therefore that the Respondent at all times bargained ingood faith with the Union.Majority Representationby the UEAs previously stated, the UE was certified by the Board in 1943 by virtue of a proceeding,Case No. 21-R-1929. However that certification came to an end in the year 1948. On March22 that year the Employer filed an RM petition in Case No. 21-RM-42. The Regional Directorcertified that a question concerning representation existed and held an election in which theIBEW and the Teamsters participated. Neither of these unions obtained a majority of theemployees in the unit involved.Thereafter the UE engaged in a private election which was conducted on June 2, 1948. Itwon this election, but no certification of the Board followed because this was a privateelection.The UE was then not in compliance with Section 9 (f), (g), and (h) of the Act, andcould not be certified by the Board. Thereafter the UE was not the certified representativeof the employees in the unit, although it had proved itself to be the majorityrepresentativeby a privateelection.The majority position of a union once established is presumed to continue until circum-stances arise rebutting the presumption.On November 4, 1949, the UE was expelled from the CIO on the ground that it was Com-munist-dominated. The effect of this action on the employees in the unit is not in evidence.However, it is established that thereafter, pursuant to contract, the Company checked offthe dues of members for the Union. But when the UE terminated the contract and the Companyno longer deducted dues for the UE, a considerable change seems to have taken place. OnMarch 1951, 132 employees, out of approximately 178, signed the Flores petition, whichstated that the employees wanted to choose a new bargaining representative by means ofan election. Furthermore, the petition for certification of representatives filed by theUAW-CIO on July 11, 1951, Case No. 21-CA-2055,was supportedby authorization cardsof a majority of the employees in the appropriate unit. The Regional Director's determi-nationwhich dismissed the petition was based on the fact that the present charge of unfairlabor practice had been lodged by the UE against the Respondent. However, the fact that 108employees had signed authorization cards for UAW-CIO, is also evidence that the UE hadceased to be a majority representative of the employees in the unit."It See N L R B v Vulcan Forging Co.,188 F 2d 927(C. A 6). SQUARE D COMPANY305Ifind therefore that the UE was not the representative of a majority of employees in theappropriate unit after March 26, 1951,the date of the Flores petition.c.Decision of Respondent'smotion to dismissTherefore,Igrant the Respondent'smotion for dismissal of the consolidated complaint,including all specifications of the bill of particulars,on the ground that the General Counselhas failed to prove by a preponderance of the evidence(a) that the Respondent failed orrefused to bargain in good faith with the UE,and (b)that the UE was the representative ofa majority of the employees in the appropriate unit after March 26, 1951.CONCLUSIONS OF LAW1.United Electrical,Radio and Machine Workers of America(UE), Local 1421, Inde-pendent,is a labor organization admitting to membership employees of the Respondent.2.The Respondent herein has not committed the unfair labor practices alleged in thecomplaint.[Recommendations omitted from publication.]Note: Attached hereto is an appendix listing the documentary evidence in chronological order.APPENDIXList of Documentary Evidence in Chronological OrderDATEDESCRIPTIONEXHIBIT NO.,1/23/48Letter:Regional Director to Rea.UE not complied with Sec-GC 1-Gtion 9(f), (g), and (h).5/18/48Letter:May 18,1948,from Company to UE,Att: Elconin, 2GC 7pages. Agrees to election by IBEW and if that union not suc-cessful, then private election by UE to be followed by bar-gaining.6/ 2/48Tally of ballots--private election 129 UE, 4 against.GC 84/ 1/49Contract--effective April 1,1949-April 1, 1950.Automatic re-GC 5newal, unless terminated or modified according to terms. Sig-natoriesCompany--Intl.Union--Local Union--18 pages plussupplement to agreement, dated Dec.13, 1949--33 pages.11/ 4/49CIO Resolution.Stipulated adopted at convention, Cleveland,R 39Ohio,Nov. 4, 1949.12/13/49Supplement to agreement of April 1, 1949.GC 5 in part1/30/50Letter:January 30,1950,from Elconin to Company Notifica-GC 9tion of union's desire to modify contract pursuant to articleXIX--1 page2/ 6/50Letter: Rea to UE Re:Modification--Company willing to nego-R 1tiate.2/20/50Minutes of Feb. 20, 1950--5 pages.GC 42/20/50Southern Cal. UE News.R 242/23/50Minutes Feb. 23,1950--4 pages.GC 43/ 6/50Bulletin:To all Square D workers,canned food collection.R 253/ 9/50Minutes of March 9--4 pages.GC 43/21/50Letter:Rea to UE. Re:Refusal to work overtime.R 23/27/50Letter.Elconin to Company. List of officers of Local 1421--IntlR 3Staff Representatives3/29/50Minutes of Mar.29, 1950--3 pages.GC 43/31/50Letter:Rea to Elconin.R 44/ 5/50UE dues collected.List of employees.GC 304/ 3/50Letter:UE to Company--registered,terminating contract.R-54/ 4/50Letter:Rea to Elconin. Acknowledges termination.R 7 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDDATEDESCRIPTIONEXHIBIT NO.4/ 4/50Letter: Elcontn to Rea. "Letter-writing campaign."R 64/ 5/50Letter: Rea to UE. Confirms telephone conversation to meet withUE on April 10, 1950.R 74/ 6/50Letter: Elconin to Company. Replying toRea's letters of 4/4 andR 64/6/50.4/ 9/50List of hourly paid employees.GC 314/10/50Minutes of April 10, 1950--7 pages.GC 44/12/50Petition of employees.R 114/12/50Speech of Pengilly.R 104/13/50Notice to employees from Pengilly.R 124/21/50Letter: Addressed to a number of trade customers of the Com-pany.R 134/25/50Minutes of April 25, 1950--6 pages.GC 45/ 5/50Shop bulletin. Gill on air, etc.R 265/10/50Document: Headed "Agreement." Proposal submitted byCom-pany May 10, 1950. See minutes.GC 10-A5/10/50Minutes of May 10, 1950--7 pages.GC 45/23/50Minutes of May 23, 1950--4 pages.GC 46/13/504:30 p.m. Photographs of demonstrations.R 226/14/50various6/16/50photos6/23/50Letter: Elconm to Magin, president of Company.R 146/26/50UE Southern Cal. News.R 277/ 6/50Minutes of July 6. 1950--7 pages.GC 47/ 7/50Notice to all employees.1Bonus rate raised to base rate Employees get 7 of1 percent for each 1 percent earned efficiency24 cents per hour to become effective July 333 weeks' vacation to 15-year employeesR 157/13/50Minutes of July 13, 1950--6 pages.7/15/50Bulletin. To all hourly employees: The following changes inrates, etc.R 167/19/50Minutes of July 19, 1950--8 pages.GC 47/24/50Letter, plus 9 pages of proposals. Company to Elconm. Com-pany proposals submitted that date. Meeting on 26.GC 10-B7/26/50Minutes of July 26, 1950--6 pages.7/26/50Article XIX - Representation, etc. Revised proposals of Com-pany on representation submitted meeting of Jiffy 26, 1950.GC 10-C7/26/50Vacations. Revised proposals of Company re vacations sub-nutted at meeting July 26, 1950.GC-10-1)8/ 7/50Notice: To all employees. Re postponement of meeting.8/10/50Union's counterproposal.GC 10-E8/15/50Newspaper article. Company union smashed, etc.R 288/21/50Minutes of August 21, 1950--1 page.8/23/50Minutes of August 23, 1950--7 pages.9/ 8/50Bulletin by UE. Negotiations summary.R 299/13/50Minutes of September 13, 1950--9 pages. (Note outof sequencein file - after March 14 meeting.)10/ 4/50Bulletin. Cost-of-living bonus.GC 1110/ 6/50Memo. Re: All hourly paid employees. Cost-of-livuigindex over2 under 3 percent.R 1810/11/50(Meeting - no minutes. Pension plan submitted.)10/17/50Bulletin: Company submits pension plan.R 3010/25/50Letter: IBEW to Company informs of claim for recognition.R 1911/ 8/50Note: (Cutoff date per ruling of Trial Examiner on Respondent'smotion per Section 10 (b).)11/14/50Letter: Rea to Mediation. Not to set meetings until atmosphereis cleared.R 2011/16/50Day letter from Elconm to Company.GC 1211/20/50Bulletin to UE. The case of the vanishing 14 percent.R 3111/24/50Charge in 21-CA-956 is filed.GC 1-C DATESQUARED COMPANYDESCRIPTION307EXHIBIT NO.2/26/51Regional Office closed case report (Davis).GC 3-C2/26/51Letter: Rea to UE, letter on 4 negotiatingmeetingsGC 13, alsoGC X2/26/51Withdrawal request, signed by Elconin and approved by Re-GC 3-Agional Director.2/28/51Letter: Fiering to Company. List of Representatives.3/ 1/51Bulletin, UE. Square D and UE opennegotiationstoday! Fac-R 32simile ofletter.3/ 1/51Minutes of March 1, 1951--3 pages.3/ 5/51Letter: Regional Director to Company. Approving withdrawal.GC 3-B3/ 7/51Letter: Fiering to Company--proposesto reinstateold agree-GC 14ment with modifications.3/ 7/51Minutes of March 7, 1951--7 pages.3/ 7/51Letter:Fiering toCompany.GC 10-F -note same asGC 143/14/51Minutes of March 14, 1951--8 pages.3/21/51Minutes of March 21, 1951--10 pages. Copy of vacation amend-ments proposedby union thisdate--1 page.Computations madeby Company--2 pages.3/21/51Copy of vacation amendments proposed by union March 21, 1951.GC 10-H3/26/51Petition (Flores)--123 names.4/ 2/51Minutes of April 2, 1951--10 pages.R 404/ 7/51Letter by UE. Dear Member. Card attached.Summary ofnego-R 33tiations.4/ 9/51Bulletin by UE. A contractmust havejob security.R 344/12/51Bulletin by UE. "Here's moreevidence."R 354/16/51Minutes of April 16/June 5, 1951. Copy unionproposal. ArticleGC 10-IXIV --Representation.4/16/51Minutes of April 16, 1951--12 pages.4/26/51Letter: Rea to UE aboutmeeting--nothearing from union.GC 155/ 8/51Minutes of May 7, 1951--3 pages.5/ 8/51Charge in 21-CA-1106--recitesprior charge.GC 1-D5/ 9/51Letter: Rea to OFproposes meeting onMay 21; if not then, itGC 16cannot beheld till June 4.5/18/51Letter: Rea to UEproposes meeting June5, 1951.GC 186/ 5/51Minutes of June 5, 1951--9 pages.6/ 5/51Companyproposal on demotions.GC 10-J6/ 8/51Letter:Elconin toCompany,submitting4 proposalsGC 196/11/51Letter: Rea to UE. Not time to study proposals. Burns absentGC 20in Army,Miller away--suggestJuly 16--20for meeting.6/18/51Letter: Elconin to Rea. Request earlier meeting.GC 216/20/51Letter: Rea to Elconin. Schedulesmeeting forJuly 16.6/28/51Bulletin by UE: Westinghouse--General Cable Workers voteR 36UE.7/13/51Letter--NLRB to Company,advisingUAW-CIO hadpetitioned.R 23Fred W.Davis assigned.7/13/51Letter: Rea to Elconin. States UAW -CIO has filed petition--sus -GC 23pends negotiations pending NLRB action.7/25/51Revised rules of Square D.GC 289/21/51Letter from UE to employees' homes.R 3710/16/51Letter: Director NLRB to Company; rescinds prior approval ofGC i-Gsettlement.10/18/51Consolidated complaint, order consolidating, notice of hearingGC 1-Eissued.10/26/51Letter: NLRB to UAW-CIO dismissing petition.GC 2411/ 8/51Letter: Fiering to Rea callsattention to dismissal andasks forresumption of negotiations.11/14/51Letter: Rea to UE. -Cites caseson questionof representation.GC 2611/14/51List of hourly paid employees.GC 32UndatedSample checkoff cardGC 6UndatedJob descriptions.GC 10-GUndatedChronology.GC 29